              Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 1 of 20




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
             Plaintiff,                        )   MOTION TO DISMISS SECOND AND THIRD
16                                             )   SUPERSEDING INDICTMENTS IN PART FOR
        v.                                     )   LACK OF NOTICE OR, IN THE
17                                             )   ALTERNATIVE, FOR A BILL OF
     ELIZABETH HOLMES and                      )   PARTICULARS
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Date: October 6, 2020
19           Defendants.                       )   Time: 10:00 AM
                                               )   CTRM: 4, 5th Floor
20                                             )
                                               )   Hon. Edward J. Davila
21

22

23

24

25

26

27

28
     MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 2 of 20




 1                                          MOTION TO DISMISS

 2          PLEASE TAKE NOTICE that on October 6, 2020 at 10:00 a.m., or on such other date and time

 3 as the Court may order, in Courtroom 4 of the above-captioned Court, 280 South 1st Street, San Jose,

 4 CA 95113, before the Honorable Edward J. Davila, Defendant Elizabeth Holmes will and hereby does

 5 respectfully move the Court pursuant to Rules 7 and 12 of the Federal Rules of Criminal Procedure to

 6 dismiss the Second and Third Superseding Indictments in part for failure to provide fair notice of the

 7 charges against her. In the alternative, Ms. Holmes moves for an order instructing the government to

 8 provide a bill of particulars. The Motion is based on the below Memorandum of Points and Authorities

 9 and Exhibits, the Declaration of Amy Mason Saharia, the record in this case, and any other matters that
10 the Court deems appropriate.

11

12 DATED: August 28, 2020

13

14                                                      /s/ Amy Mason Saharia
                                                        KEVIN DOWNEY
15                                                      LANCE WADE
                                                        AMY MASON SAHARIA
16                                                      KATHERINE TREFZ
                                                        Attorneys for Elizabeth Holmes
17

18

19

20

21

22

23

24

25

26

27

28
     MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD
                  Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 3 of 20




 1                                                             TABLE OF CONTENTS

 2                                                                                                                                                          Page

 3 MEMORANDUM OF POINTS AND AUTHORITIES .............................................................................1

 4 BACKGROUND .........................................................................................................................................2

 5 ARGUMENT ...............................................................................................................................................4

 6              I.         The Third Superseding Indictment Is Unconstitutionally Vague. .......................................4
                           A.    The Indictments’ Reference to “Certain Business Partners” Is
 7
                                 Unconstitutionally Vague. .......................................................................................5
 8                         B.         The Indictments’ Reference to “Members of the Board of Directors” Is
                                      Unconstitutionally Vague. .......................................................................................8
 9
                           C.         The Indictments’ Reference to “Investors” Is Unconstitutionally
10                                    Vague. ......................................................................................................................9
11                         D.         The Government’s Email Does Not Save Its Unconstitutional
                                      Indictments. ............................................................................................................10
12
                II.        At a Minimum, the Court Should Order a Bill of Particulars. ...........................................11
13                         A.     The “individuals,” “entities,” “certain business partners,” “members of
                                  the Board of Directors,” and “individuals and entities who invested
14                                through firms formed for the exclusive or primary purpose of investing
15                                in Theranos’s securities” alleged to be “investors.” ..............................................12
                           B.         The “certain business partners” and the nature of their “investments” .................13
16
                           C.         The “members of the Board of Directors” and the nature of their
17                                    “investments” .........................................................................................................13
18                         D.         The alleged misrepresentations made to the various “investors” ..........................14
                           E.         The basis of any alleged duty to disclose...............................................................15
19
      CONCLUSION ..........................................................................................................................................15
20

21

22

23

24

25

26

27

28
      MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
      OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
      CR-18-00258 EJD                             i
                   Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 4 of 20




 1                                                          TABLE OF AUTHORITIES

 2                                                                          CASES
 3                                                                                                                                                  Pages
 4 Cleveland v. United States, 531 U.S. 12 (2000) ......................................................................................... 5

 5 Russell v. United States, 369 U.S. 74 (1962) .............................................................................. 4, 6, 10, 11

 6 United States v. Buckley, 689 F.2d 893 (9th Cir. 1982).............................................................................. 5

 7 United States v. Caine, 270 F. Supp. 801 (S.D.N.Y. 1967) ...................................................................... 12

 8 United States v. Cecil, 608 F.2d 1294 (9th Cir. 1979) ................................................................................ 5

 9 United States v. Gordon, 844 F.2d 1397 (9th Cir. 1988) ........................................................................... 8
10 United States v. Hussain, 2017 WL 4865562 (N.D. Cal. Oct. 27, 2017) ................................................... 5

11 United States v. Keith, 605 F.2d 462 (9th Cir. 1979)................................................................................ 10

12 United States v. Lindsey, 850 F.3d 100 (9th Cir. 2017) .............................................................................. 5

13 United States v. Long, 706 F.2d 1044 (9th Cir. 1983) .............................................................................. 11

14 United States v. Miller, 953 F.3d 1095 (9th Cir. 2020) .............................................................................. 5

15 United States v. Nat’l Marketing, Inc., 306 F. Supp. 1238 (D. Minn. 1969) ............................................ 12

16 United States v. Simmons, 96 U.S. 360 (1877) ........................................................................................... 4

17 United States v. Trumpower, 546 F. Supp. 2d 849 (E.D. Cal. 2008) ........................................................ 12

18 United States v. Yefsky, 994 F.2d 885 (1st Cir. 1993) ................................................................................ 5

19 Will v. United States, 389 U.S. 90 (1967) ........................................................................................... 11, 12

20 Yeargain v. United States, 314 F.2d 881 (9th Cir. 1963).......................................................................... 12

21                                                                          RULES
22 Fed. R. Crim. P. 7 ................................................................................................................................. 4, 11

23

24

25

26

27

28
       MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
       OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
       CR-18-00258 EJD                            ii
                Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 5 of 20




 1                            MEMORANDUM OF POINTS AND AUTHORITIES

 2          The First Superseding Indictment charged Ms. Holmes with engaging in a scheme to defraud

 3 “investors” by making false and misleading representations. It did not disclose the precise

 4 misrepresentations that Ms. Holmes allegedly made, but Ms. Holmes at least understood whom she was

 5 alleged to have defrauded: Theranos investors. Ms. Holmes naturally understood that term to have its

 6 ordinary meaning—i.e., to refer to the finite set of individuals and entities that invested money in

 7 Theranos in return for company securities and were identifiable on the company’s stock ledger.

 8          The Second and Third Superseding Indictments (“Indictments”) depart from that common-sense

 9 meaning. In those Indictments, the government defines “investors” to include “individuals, entities,
10 certain business partners, members of its board of directors, and individuals and entities who invested

11 through firms formed for the exclusive or primary purpose of investing in Theranos’s securities.” E.g.,

12 TSI, ECF No. 469, ¶ 3. That cryptic and tortured definition of the term “investors” raises a host of

13 questions, and—if permitted—would expand exponentially the scope of the alleged scheme to defraud. 1

14 What does “business partners” mean? That undefined term could sweep in any number of individuals,

15 companies, or governmental entities with which Theranos engaged in transactions. Which business

16 partners? How is the government alleging that such business partners “invested” in Theranos? An

17 intended deprivation of money or property is central to the wire-fraud statute, and the Indictments do not

18 identify the nature of these partners’ “investments.” Which members of the board of directors? Is the

19 government claiming only that Ms. Holmes defrauded board members in connection with their decisions

20 to purchase company shares, or is the government alleging some other “investment” of money or

21 property?

22          Although the government first introduced this new definition four months ago in a draft

23 information it provided to the defense, the government did not attempt to explain what it means until a

24 week ago. In an email dated August 21, 2020, the government said that “certain business partners”

25
            1
26          As set forth in Ms. Holmes’ Motion To Dismiss Counts One and Three through Eight as
   Duplicitous, filed contemporaneously herewith, the new definition of “investors” renders the investor-
27 related counts duplicitous. But even if the Court concludes that the Indictments are not duplicitous, they
   are unconstitutionally vague.
28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            1
              Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 6 of 20




 1 means Walgreens and Safeway, without explaining why it now considers these entities to be investors

 2 after treating them as something other than investors for the first two years of this case. And it appeared

 3 to suggest that its new definitions of “investors” includes all members of the Board of Directors,

 4 whether or not they invested money in Theranos, but this remains unclear. Suffice it to say, even a clear

 5 email could not cure the fatal ambiguities in the Indictments. The government’s artfully evasive email

 6 certainly cannot do so.

 7          Defending oneself from criminal charges should not be a guessing game. The government’s new

 8 definition of “investors” requires Ms. Holmes to guess what the government means. The Court should

 9 dismiss Counts One and Three through Eight as unconstitutionally vague. A bill of particulars cannot
10 cure this egregious ambiguity. Nonetheless, if the Court concludes that the Indictments pass

11 constitutional muster, it should order a bill of particulars in the alternative.

12                                                BACKGROUND

13          The government first obtained a Superseding Indictment in September 2018, alleging, in relevant

14 part, that “Theranos solicited and received financial investments from investors” as part of a scheme to

15 defraud those investors (i.e. deprive them of money). ECF No. 39 ¶ 3. The Superseding Indictment

16 included a section regarding “Theranos’s partnership with Walgreens” explaining Theranos’ commercial

17 launch and its rollout of Theranos wellness centers in 2013. Id. ¶ 10. The government further alleged,

18 in a separate section of the indictment that formed the basis of the alleged scheme to defraud investors,

19 that Theranos misrepresented the status of its “partnership” with Walgreens to “investors.” Id. ¶ 12(D).

20          The Walgreens “partnership” was also referenced in the government’s 404(b) Notice. Saharia

21 Decl., Ex. A. In that notice, the government alleged that “[i]n pursuing and maintaining Theranos’s

22 partnership with Walgreens, Defendants made misrepresentations to Walgreens representatives.” Id. at

23 3. Similarly, the government alleged that “[i]n pursuing a partnership between Theranos and Safeway,

24 Defendants made misrepresentations to Safeway representatives.” Id. Relevant to this motion, the

25 government also alleged in its Rule 404(b) notice that “Defendants deceived Theranos’s Board of

26 Directors in furtherance of their schemes to defraud investors and patients,” thus distinguishing between

27 Board members and investors. Id.

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            2
                Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 7 of 20




 1          Just under two years after the Superseding Indictment was returned, and after correspondence

 2 and motions practice regarding the Rule 404(b) notice, the government sought the return of a

 3 Superseding Information, which, among other things, expanded the term “investor” to include

 4 “individuals, entities, certain business partners, members of its board of directors, and individuals and

 5 entities who invested through firms formed for the exclusive or primary purpose of investing in

 6 Theranos’s securities.” ECF No. 390 ¶ 3. The government Second and Third Superseding Indictments

 7 reflect this same definition. See ECF Nos. 449, 469.

 8          As soon as the defense became aware of this new definition, it asked the government to clarify

 9 its definition of “investors.” 2 On April 24, Ms. Holmes requested that the government identify, among
10 other things, (1) the “[i]ndividuals,” “[e]ntities,” “certain business partners,” “members of Theranos’s

11 Board of Directors,” and “[i]ndividuals and entities who invested through firms formed for the exclusive

12 or primary purpose of investing in Theranos’s securities” alleged to be investors in the draft indictment

13 and (2) the basis for the allegation that “certain business partners” and “members of the Board of

14 Directors” “invested” in Theranos. See Saharia Decl., Ex. B at 2-3. The government refused her request

15 on May 4, 2020, stating simply that it would respond when a new charging instrument was filed. See

16 Saharia Decl., Ex. C.

17          On August 21, 2020, over three months after the government filed the May 8, 2020 Superseding

18 Information, and one week before this motion was due to be filed, the government responded. Saharia

19 Decl., Ex. D. In its August 21 email, the government stated in relevant part that “Theranos investors are

20 easily identifiable from the discovery.” Id. But it did not explain how it is defining “investors.” Using

21 open-ended language, it went on: “For example, a list of Theranos equity investors issued stock

22 certificates is available at THER-0905030.” Id. (emphasis added). Presumably, the government’s “For

23 example” limitation means to suggest that “investors” include individuals and entities beyond “equity

24 investors,” but it provided the defense no way to ascertain who those other investors are, or the nature of

25 their “investments.”

26
            2
27            The government provided the defense with a draft superseding indictment that is identical to
     the Indictments in all material respects on April 13, 2020. See Saharia Decl., Ex. E.
28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            3
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 8 of 20




 1          With respect to “certain business partners,” the government wrote that “‘[c]ertain business

 2 partners’ are Safeway and Walgreens.” Id. Safeway and Walgreens, notably, did not own Theranos

 3 stock and do not appear on the list of equity investors issued stock certificates cited by the government

 4 in its email. If the meaning of “certain business partners” was so obvious, one wonders why the

 5 government did not simply say so in the indictment itself, instead leaving Ms. Holmes to guess for the

 6 prior four months.

 7          As for “members of Theranos’ Board,” the government wrote that members of the Board “are

 8 easily identifiable from the discovery provided to you.” Id. It then said, “Indeed, many are listed in the

 9 stock certificate ledger reflected at THER-0905030.” Id. (emphasis added). That passage suggests that
10 the government considers all members of the Board of Directors to be “investors” whether or not they

11 owned stock or invested money to acquire. If that is the government’s position, the nature of these

12 Board members’ “investments” is utterly unclear. Neither the Indictments nor the government’s email

13 provide any basis for answering that question.

14          The best we can tell from the government’s email, the government’s new definition of

15 “investors” is equity investors and maybe other undefined investors, plus Walgreens and Safeway, plus

16 any individual who ever served on Theranos’ Board during the period of the charged conspiracies.

17                                                ARGUMENT

18 I.       The Third Superseding Indictment Is Unconstitutionally Vague.

19          Rule 7 mandates that an indictment contain “a plain, concise, and definite written statement of

20 the essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). That requirement codifies

21 and enforces “basic principles of fundamental fairness” inherent in the Sixth and Fifth Amendments.

22 Russell v. United States, 369 U.S. 749, 763-66 (1962). To pass constitutional muster, ‘“the accused

23 must be apprised by the indictment, with reasonable certainty, of the nature of the accusation against

24 him.’” Id. at 766 (quoting United States v. Simmons, 96 U.S. 360, 362 (1877)). “[C]ryptic form[s] of

25 indictment” fail this standard and enable the prosecution to fill in the indictment’s “gaps of proof by

26 surmise or conjecture.” Id. The constitutional notice requirement serves to (1) “enable [the defendant]

27 to prepare his defense,” (2) “ensure that the defendant is prosecuted on the basis of facts presented to the

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            4
                Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 9 of 20




 1 grand jury,” (3) “enable him to plead jeopardy against a later prosecution,” and (4) “inform the court of

 2 the facts alleged so that it can determine the sufficiency of the charge.” United States v. Cecil, 608 F.2d

 3 1294, 1296 (9th Cir. 1979) (per curiam). As this Court previously recognized, in assessing the

 4 sufficiency of an indictment, the court should read the indictment as a whole and apply common sense.

 5 ECF No. 330 at 9 (citing United States v. Buckley, 689 F.2d 893, 899 (9th Cir. 1982)).

 6          The government’s new, ambiguous definition of “investor” fails these constitutional safeguards.

 7          A.      The Indictments’ Reference to “Certain Business Partners” Is Unconstitutionally
                    Vague.
 8
            The government’s failure to identify in the Indictments the “certain business partners” Ms.
 9
     Holmes allegedly defrauded is fatal to Counts One and Three through Eight.
10
            To prevail on a charge of wire fraud, the government must prove: “(1) the existence of a scheme
11
     to defraud; (2) the use of wire, radio, or television to further the scheme; and (3) a specific intent to
12
     defraud.” United States v. Lindsey, 850 F.3d 1009, 1013 (9th Cir. 2017) (internal quotation marks
13
     omitted). 3 As this Court already recognized, a scheme to defraud must have as its object the deprivation
14
     of “‘property in the hands of the victim.’” ECF No. 330 at 27 (quoting Cleveland v. United States, 531
15
     U.S. 12, 15 (2000)); see also United States v. Miller, 953 F.3d 1095, 1102-03 (9th Cir. 2020) (holding
16
     that “wire fraud requires the intent to deceive and cheat—in other words, to deprive the victim of money
17
     or property by means of deception,” and abrogating the Ninth Circuit’s model jury instruction on wire
18
     fraud (emphasis added)). Accordingly, to defend against an allegation that a defendant engaged in a
19
     scheme to defraud, the defendant must know whom she allegedly intended to defraud.
20
            Read with common sense, the prior indictment charged Ms. Holmes with defrauding
21
     “investors”—i.e., the identifiable, finite group of individuals and entities that invested money into
22
     Theranos in exchange for company shares. The prior indictment reinforced that common-sense reading
23

24
            3
25          A conspiracy under section 1349 “requires an agreement among two or more persons that
   would satisfy the elements of the substantive offense” of wire fraud. United States v. Hussain, 2017 WL
26 4865562, at *5 (N.D. Cal. Oct. 27, 2017). Accordingly, an indictment charging conspiracy to commit
   wire fraud must specify the underlying fraud. See United States v. Yefsky, 994 F.2d 885, 893 (1st Cir.
27 1993) (“We think a mail fraud conspiracy depends so crucially on the underlying fraud that the fraud
   also must be specified in the applicable count.”).
28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            5
            Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 10 of 20




 1 in several respects. First, each substantive wire-fraud count—Counts Three through Eight—involved a

 2 transfer of money from an investor to Theranos in exchange for company shares. Superseding

 3 Indictment, ECF No. 39, ¶ 24. Each individual or entity that initiated the at-issue wires, in other words,

 4 received an ownership share in Theranos. Second, the prior indictment used the terms “investors” and

 5 “partner” to mean different things. The indictment alleged that Ms. Holmes defrauded “investors” by

 6 making false statements about, among other things, the status of its “partnership with Walgreens.” Id.

 7 ¶ 12(D). Ms. Holmes thus naturally understood that the allegedly defrauded “investors” did not include

 8 Walgreens or other similar business “partners.”

 9          Common sense cannot help Ms. Holmes understand the government’s new, cryptic definition of

10 “investors.” Russell, 369 U.S. at 766. The Indictments do not define what it means by “business

11 partners.” At best, Ms. Holmes could guess that they include Walgreens, which the Indictments

12 continue to identify as a “partner.” 4 But the charging documents themselves do not identify any

13 additional “partners.” Nor do they identify the nature of the “investments” that these business partners

14 supposedly made—or the at-issue deprivation of money or property—which might help to narrow the

15 potential universe of individuals and entities with which Theranos interacted. The government,

16 moreover, charges Ms. Holmes with defrauding only “certain” business partners, but it fails to identify

17 which ones. And as discussed below, trial by email is not constitutionally permissible.

18          To be sure, the notice requirement is not exacting; as this Court previously explained, “[t]he

19 Government must only provide enough facts to apprise a defendant of what defense should be prepared

20 for trial.” ECF No. 330 at 9. But if any indictment fails this standard, this is it. Ms. Holmes does not

21 know “what defense should be prepared for trial.” Id. Is she defending an allegation that she defrauded

22 just Walgreens and Safeway? The Department of Defense? Doctors’ offices that engaged a Theranos

23 technician on-site? Pharmaceutical companies with which Theranos transacted? Vendors that provided

24

25          4
             As Ms. Holmes explains in her Motion To Dismiss Counts One and Three through Eight as
26 Duplicitous,  an indictment charging a scheme to defraud Walgreens would be time-barred. The same
   would be true for Safeway and any number of other potential “business partners.” The government’s re-
27 definition of “investors” to include such entities thus appears to be an attempted end-run around the
   statute of limitations.
28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            6
            Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 11 of 20




 1 business services to Theranos? Neither the Indictments nor common sense provide any answers to these

 2 questions. And the answers to these questions fundamentally shape Ms. Holmes’ trial preparations and

 3 the scope of the trial.

 4          Each of the purposes motivating the notice requirement requires dismissal here. First, as just set

 5 forth, Ms. Holmes cannot adequately prepare her defense against a charge that she engaged in a scheme

 6 to defraud “certain business partners.” The identities of the at-issue business partners will affect Ms.

 7 Holmes’ trial preparations, including, for example, her preparation to meet the government’s case at

 8 trial, her identification of relevant witnesses and exhibits, and third-party discovery. Second, the

 9 ambiguity and breadth of this term make it impossible to know whether Ms. Holmes is being prosecuted
10 on the basis of facts presented to the grand jury. Third, the term is so vague that it could complicate Ms.

11 Holmes’ ability to plead jeopardy against a later prosecution—for example, if the government later

12 charged Ms. Holmes with defrauding the Department of Defense, an entity with which Theranos

13 transacted and that is mentioned in the Indictments, would the government disclaim that the Department

14 was a “business partner”? Finally, and critically, the vague reference to “certain business partners” does

15 not allow the Court to determine the sufficiency of the Indictments. As this Court already recognized,

16 the wire-fraud statute requires a scheme to defraud victims of money or property. See p. 5, supra.

17 When the term “investors” had its natural meaning in the prior indictment, it was fairly simple to

18 ascertain that the alleged scheme to defraud “investors” had as its object the deprivation of money or

19 property. The opacity of the term “business partners” makes that inquiry impossible, because the

20 Indictments contain no details about the nature of the “investments” made by these “business partners.”

21          The government now claims, four months after Ms. Holmes requested information regarding the

22 meaning of “certain business partners,” that the term simply means Walgreens and Safeway. Saharia

23 Decl., Ex. D. But that is not obvious from the Indictments. To the contrary, the Indictments point away

24 from construing “investors” to include Walgreens because it alleges that Ms. Holmes made

25 misrepresentations to “investors” about the status of Theranos’ partnership with Walgreens—an

26 allegation that makes no sense if Walgreens is itself an investor. 5 See e.g., TSI, ECF No. 469 ¶¶ 10,

27
        5
          Such a broad and vague reach of the definition of “investor” present a substantial risk of a
28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            7
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 12 of 20




 1 12(D). And, as set forth above, absent any clarification of how the government is defining

 2 “investment,” there are a host of entities with which Theranos did business that might qualify as a

 3 “certain business partner,” many of which are represented on the government’s witness list. Proceeding

 4 to trial on this vague indictment will create the substantial risk that the jury will convict Ms. Holmes

 5 based on relationships with “business partners” that were not the subject of the indictment.

 6           B.      The Indictments’ Reference to “Members of the Board of Directors” Is
                     Unconstitutionally Vague.
 7
             The Indictments reference to “members of the Board of Directors” as part of the class of
 8
     allegedly defrauded “investors” is likewise unconstitutionally vague. Some members of the Board of
 9
     Directors did invest money into Theranos in exchange for company shares; these individuals would
10
     already have been included in the term “investors,” as naturally understood, in the prior indictment.
11
     Although Ms. Holmes initially assumed the government intends for the definition of “investors” to
12
     include only “members of the Board of Directors” who transferred money to Theranos, see e.g., TSI
13
     ECF No. 469, ¶ 3, she cannot be sure, especially in light of its recent email. The government’s new
14
     definition suggests that it intends the definition to sweep into the charging document a broader group of
15
     directors—, this part of the new definition would be superfluous. But, again, it is impossible to discern
16
     what that other “investment” could be, because the Indictments provide no information.
17
             The government’s email confirms the confusion. Regarding the Board of Directors, the
18
     government stated that “[m]embers of Theranos’ board are easily identifiable from the discovery
19
     provided to you. Indeed, many are listed in the stock certificate ledger.” Saharia Decl., Ex. D. The
20
     sentence, designed to evade the question, highlights the problem. Is the government claiming that Ms.
21
     Holmes defrauded every member of the Board of Directors, as the first sentence quoted here states? Or
22
     is it referring only to those listed in the stock certificate ledger, as the second sentence states in
23
     contradiction to the first? If the first is the meaning, what is the nature of the alleged investment? Ms.
24
     Holmes cannot fairly defend against this charge without understanding what is being charged.
25
             Notably, before returning the Indictments, the government disclosed that it intended to introduce
26

27
     nonunanimous jury verdict. See United States v. Gordon, 844 F.2d 1397, 1401-02 (9th Cir. 1988).
28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            8
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 13 of 20




 1 evidence that Ms. Holmes allegedly defrauded Board members under Rule 404(b). See Saharia Decl.,

 2 Ex. A. The government subsequently represented that the effect of the new indictment is to pull some of

 3 the conduct it alleged in its Rule 404(b) notice into the charging document itself. Hr’g Tr. 23:16-24,

 4 July 20, 2020. That statement illustrates the confusion produced by the Indictments. The Rule 404(b)

 5 notice had nothing to do with “investments” by Board members. It alleged only that “Defendants

 6 deceived Theranos’s Board of Directors in furtherance of their schemes to defraud investors and

 7 patients,” plainly indicating that the directors and investors were distinct groups. Saharia Decl., Ex. A. at

 8 3. The government’s redefinition of “investors” to include Board members suggests that it intends to

 9 charge deception of Board members without the requisite connection to deprivation of money or
10 property in their hands.

11          As with “business partners,” each of the purposes motivating the notice requirement requires

12 dismissal here. See p. 6, supra. First, Ms. Holmes cannot adequately prepare her defense against a

13 charge that she engaged in a scheme to defraud Board members without understanding which ones or

14 what the alleged deprivation of money or property is. Indeed, there were different Board members at

15 different times throughout the company. Second, the ambiguity of this term makes it impossible to

16 know whether Ms. Holmes is being prosecuted on the basis of facts presented to the grand jury. Third,

17 the term is so vague that it could complicate Ms. Holmes’ ability to plead jeopardy against a later

18 prosecution. Finally, and critically, the vague reference to “members of the Board of Directors” does

19 not allow the Court to determine the sufficiency of the Indictments. As just set forth, the government

20 does not explain the nature of the alleged deprivation of money or property in their hands—e.g., whether

21 it is limited to money they gave to Theranos in exchange for corporate shares, or whether the

22 government has some other, more nebulous “investment” in mind, which may well fail under the wire-

23 fraud statute.

24          C.      The Indictments’ Reference to “Investors” Is Unconstitutionally Vague.

25          Finally, as the foregoing discussion makes clear, the entire definition of “investors” is

26 unconstitutionally vague. It fails to provide the constitutionally required notice because it includes

27 “certain business partners” and “members of the Board of Directors,” which are themselves

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            9
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 14 of 20




 1 unconstitutionally vague. More fundamentally, however, the new definition of “investors” indicates that

 2 the government has redefined that term to mean something broader than the traditional, common-sense

 3 understanding—i.e., equity investors—that flowed from the prior indictment. But the Indictments

 4 provide no way to ascertain that broader meaning. As a result, it is impossible to know which

 5 “individuals” and “entities” the government alleges to be investors. Again, if these terms are limited to

 6 individuals and entities purchased Theranos securities, they can be easily identified. But if the

 7 government is now claiming that some other contribution of money or property qualifies as an

 8 “investment,” as its email suggests, see p. 3-4, supra, the universe of potentially defrauded individual or

 9 entity “investors” is unknowable. Ms. Holmes cannot adequately litigate at this stage whether such
10 individuals qualify as victims under the wire-fraud statute without knowing who they are and how the

11 government claims they were deprived of money or property.

12          D.      The Government’s Email Does Not Save Its Unconstitutional Indictments.

13          “[I]t is a settled rule that a bill of particulars cannot save an invalid indictment.” Russell, 369

14 U.S. at 769-70; see also United States v. Keith, 605 F.2d 462, 464 (9th Cir. 1979). This is because a bill

15 of particulars cannot ensure that the grand jury considered the facts the government is presenting as the

16 basis for its theory. See Russell, 369 U.S. at 771. “To allow the prosecutor, or the court, to make a

17 subsequent guess as to what was in the minds of the grand jury at the time they returned the indictment

18 would deprive the defendant of a basic protection which the guaranty of the intervention of a grand jury

19 was designed to secure.” Id. Accordingly, failure of an indictment to detail each element of the charged

20 offense generally constitutes a fatal defect,” Keith, 605 F.2d at 464, whether or not the court requires a

21 bill of particulars.

22          If a bill of particulars cannot save a fatally ambiguous indictment, it is all the more the case that

23 the government cannot cure the deficiencies in the Indictments by an eleventh-hour email—let alone by

24 an ambiguous email. As the Supreme Court has explained, “[t]he very purpose of the requirement that a

25 man be indicted by grand jury is to limit his jeopardy to offenses charged by a group of his fellow

26 citizens acting independently of either prosecuting attorney or judge.” Russell, 369 U.S. at 771.

27 Because of the government’s ambiguous and shifting definition of the term investor, the Court can only

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            10
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 15 of 20




 1 “guess as to what was in the minds of the grand jury at the time they returned the indictment.” See id.

 2 The grand jury very well could have indicted on a narrower definition of investor than the government is

 3 now asserting by email. There is simply no way to know from the sparse information in the Indictments.

 4 And the government’s email does not change that fact.

 5                                               *       *       *

 6          For these reasons, Counts One and Three through Eight, all of which rest on the new definition

 7 of “investors,” should be dismissed.

 8 II.      At a Minimum, the Court Should Order a Bill of Particulars.

 9          Although a “bill of particulars cannot save an invalid indictment,” Keith, 605 F.2d at 464, a bill

10 of particulars is warranted here in the event that the Court does not dismiss the Second and Third

11 Superseding Indictments. See Fed. R. Crim. P. 7(f). A bill of particulars is “appropriate where a

12 defendant requires clarification in order to prepare a defense.” United States v. Long, 706 F.2d 1044,

13 1054 (9th Cir. 1983). The principal purpose of a bill of particulars is “to apprise the defendant of the

14 specific charges being presented to minimize danger of surprise at trial, to aid in preparation and to

15 protect against double jeopardy.” Id. Courts have “very broad discretion” to order a bill of particulars.

16 Will v. United States, 389 U.S. 90, 99 (1967).

17          As the Court has already recognized, the scope of this case weighs in favor of a bill of particulars

18 as a general matter. Even under the prior indictment, “[t]he universe of potential misrepresentations

19 [was] vast.” ECF No. 330 at 15. The government’s expansion of the definition of “investor,” and its

20 doubling of the length of the charged conspiracy to defraud investors (from three to six years), multiply

21 the universe of potential misrepresentations even further. And “discovery in this case is immense.” Id.

22 at 16. At the time of the prior motion to dismiss, the government had produced 20 million pages of

23 documents; the government’s production now stands at over 29 million pages. The defense cannot

24 reasonably scour that production to guess what “investors” are now alleged to be victims if that term

25 means something other than individuals or entities that purchased equity shares.

26          These “realities”—combined with the ambiguous nature of the Indictments—“create a

27 substantial risk that Defendants may be unfairly surprised at trial.” Id. The Court should require the

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            11
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 16 of 20




 1 government to provide the following information if it does not dismiss the investor-related counts.

 2          A.      The “individuals,” “entities,” “certain business partners,” “members of the Board
                    of Directors,” and “individuals and entities who invested through firms formed for
 3                  the exclusive or primary purpose of investing in Theranos’s securities” alleged to be
                    “investors.”
 4
            As this Court recognized in its prior ruling, the function of a bill of particulars is to allow the
 5
     defendant to understand “the theory of the government’s case.” ECF No. 330 at 12 (emphasis omitted)
 6
     (quoting Yeargain v. United States, 314 F.2d 881, 882 (9th Cir. 1963)). In light of the government’s
 7
     new, vague definition of “investors,” Ms. Holmes cannot understand the theory of the investor-related
 8
     counts without knowing whom the government is claiming to be “investors.” It is thus critical that the
 9
     government be required to disclose which “investors” Ms. Holmes is alleged to have defrauded.
10
            As the Supreme Court has indicated, “it is not uncommon” to require disclosure of alleged fraud
11
     victims “where this information is necessary or useful in the defendant’s preparation for trial.” Will, 389
12
     U.S. at 92, 99 (identities of persons alleged to have heard oral misrepresentations by defendant); see
13
     also, e.g., United States v. Trumpower, 546 F. Supp. 2d 849, 852 (E.D. Cal. 2008) (requiring disclosure
14
     of the alleged “victims” of mail/wire fraud); United States v. Nat’l Marketing, Inc., 306 F. Supp. 1238,
15
     1242 (D. Minn. 1969) (requiring disclosure of other “similarly situated” victims); United States v.
16
     Caine, 270 F. Supp. 801, 806-07 (S.D.N.Y. 1967) (ordering disclosure of the identities of allegedly
17
     defrauded customers). Here, in light of the government’s new definition, disclosure of the alleged
18
     “investors” is necessary to prepare for trial and to avoid unfair surprise because without such disclosure,
19
     the theory of the investor-related counts is unclear.
20
            Of course, this is not to say that an indictment must always identify the alleged victims by name.
21
     Ms. Holmes did not move for disclosure of the names of alleged “investors” in the prior indictment
22
     because—based on the indications in the prior indictment—she understood that term to have its
23
     common-sense meaning of equity investors and she was able to identify who those investors were. In
24
     contrast, she does not currently understand the scope of the government’s definition or the claimed
25
     deprivation of money or property, for all the reasons set forth above. The Court should require a bill of
26
     particulars identifying the claimed “investors.”
27

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            12
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 17 of 20




 1          B.      The “certain business partners” and the nature of their “investments.”

 2          At a bare minimum, the Court should require the government to disclose formally in a bill of

 3 particulars the “certain business partners” alleged to be “investors” and the nature of their supposed

 4 “investments.” The Indictments do not define “business partners,” and, as set forth above, that vague

 5 term could include any number of individuals, companies, or governmental entities, despite what the

 6 government’s email purports the term to mean presently.

 7          The Indictments provide no clues regarding the “certain” business partners at issue. Nor do they

 8 explain the nature of these business partners’ supposed investments, which is critical to determining

 9 whether the government adequately alleges that they were deprived of money or property. The
10 ambiguities introduced by this term are similar to the ambiguities introduced by the government’s

11 “implicit representation” theory of wire fraud in the patient-related counts. In its prior ruling, this Court

12 held that the earlier indictment “lack[ed] any clear explanation of the Government’s implicit-

13 misrepresentation case theory,” ECF No. 330 at 16. For that reason (among others), the Court required a

14 bill of particulars enumerating the representations at issue in the patient counts, including “the particular

15 tests the government claimed Theranos was not capable of consistently producing,” id. Just as the

16 government was required to identify the “particular tests,” the Court should likewise require the

17 government to identify the “certain business partners” at issue and the nature of their supposed

18 investment, so that Ms. Holmes is not “left to guess” the government’s new theory. Id.

19          C.      The “members of the Board of Directors” and the nature of their “investments.”

20          For the same reasons as with the preceding category, at a bare minimum the government should

21 be required to identify the “members of the Board of Directors” alleged to be “investors” and the nature

22 of their supposed investments. Ms. Holmes is entitled to know the theory of the government’s case as it

23 relates to members of the Board of Directors. The Indictments “lack[] any clear explanation” of the

24 government’s theory as it relates to these individuals; in particular, it does not explain the nature of the

25 claimed deprivation of money or property for these individuals. The government’s email implies that

26 the entire Board meets its definition of investor, but it also notes that “many” members of the Board are

27 identified on a stock certificate ledger. Saharia Decl., Ex. D. Rather than clarify, the government’s

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            13
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 18 of 20




 1 explanation simply magnifies the vagueness in the Second and Third Superseding Indictments. Ms.

 2 Holmes is entitled to know whether she is defending against claims related to certain Board members’

 3 purchases of corporate securities or whether the government will contend at trial that some other money

 4 or property is at issue.

 5          D.      The alleged misrepresentations made to the various “investors.”

 6          The government’s new definition of investors puts at issue any statement made by Ms. Holmes

 7 to any individual that falls into one of the five broad categories. Accordingly, the government should be

 8 required to identify the alleged misrepresentations made to each category of “investors.” To be sure, the

 9 Court did not previously order a bill of particulars identifying the particular investor-focused
10 misrepresentations because, the Court found, Ms. Holmes was not “left to guess about the Government’s

11 investor fraud-case theory.” ECF No. 330 at 16.

12          The government’s reformulation of the term investor—and its doubling of the length of the

13 alleged conspiracy from three to six years—significantly changes the landscape. The government has

14 alleged that Ms. Holmes “made material false and misleading statements to investors and failed to

15 disclose material facts” through “misleading written and verbal communications,” “marketing

16 materials,” “misleading financial statements, models and other information” and misleading “statements

17 to the media.” See, e.g., TSI, ECF No. 469 ¶ 12. With the current expansion of both the length of the

18 time frame and the definition of investors, it appears that Ms. Holmes will now be required to defend at

19 trial (a) all statements made to any member of the Board of Directors (although of course most of those

20 statements had nothing to do with soliciting investments from them), business partners, traditional

21 investors, or firms founded to invest in Theranos, that was made in any written or verbal

22 communication, and (b) all statements to the media. The fact that the Indictments do not provide Ms.

23 Holmes with a basis to determine who falls into these groups (and when) creates the inevitability of

24 unfair surprise at trial. Accordingly, the Court should order the government to disclose in a bill of

25 particulars (1) the specific implicit and explicit alleged false and fraudulent misrepresentations, (2) what

26 about them is false, (3) who made them, (4) how Defendants caused them to be made, and (5) to whom

27 they were made. See ECF No. 330 at 16 (ordering similar information for patient-related counts).

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            14
             Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 19 of 20




 1          E.      The basis of any alleged duty to disclose.

 2          Finally, Ms. Holmes respectfully maintains that the government fails to allege facts giving rise to

 3 a duty to disclose to support an omission theory of wire fraud, and has moved to dismiss the Indictments

 4 on that basis in a separate motion. But, if the Court disagrees, at a minimum it should order the

 5 government to disclose the basis of its alleged duty to disclose to each group of purported investors. In

 6 its prior ruling, the Court held that it was unnecessary to require the government to identify the basis of

 7 the claimed duty to disclose because “Defendants can infer the government’s case-theory.” ECF No.

 8 330 at 20. That is not the case now. Defendants cannot infer the basis of the government’s case theory

 9 as to the new categories of “investors” identified in the Indictments. The government previously
10 claimed that Defendants had an informal fiduciary relationship with investors. (They did not.) Does the

11 government claim that Defendants had an informal fiduciary relationship with all purported “investors,”

12 even mega-companies like Walgreens and Safeway, as well as billionaires, that were well equipped to

13 perform due diligence? We have no idea. The Court should dismiss the Indictments insofar as they

14 allege omissions, but if it does not it should require a bill of particulars identifying the basis of any

15 alleged duty to disclose for each category of investor.

16                                                  CONCLUSION

17          For the foregoing reasons, the Court should dismiss Counts One and Three through Eight of the

18 Second and Third Superseding Indictments or, in the alternative, instruct the government to provide a

19 bill of particulars.

20

21 DATED: August 28, 2020                                  Respectfully submitted,

22

23                                                         /s/ Amy Mason Saharia
                                                           KEVIN DOWNEY
24                                                         LANCE WADE
                                                           AMY MASON SAHARIA
25                                                         KATHERINE TREFZ
                                                           Attorneys for Elizabeth Holmes
26

27

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                            15
            Case 5:18-cr-00258-EJD Document 496 Filed 08/28/20 Page 20 of 20




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August 28, 2020, a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4

 5
                                                        /s/ Amy Mason Saharia
 6                                                      AMY MASON SAHARIA
                                                        Attorney for Elizabeth Holmes
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE
     OR, IN THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 496-1 Filed 08/28/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        )   Case No. CR-18-00258-EJD
15                                                    )
             Plaintiff,                               )   DECLARATION OF AMY MASON SAHARIA
16                                                    )   IN SUPPORT OF MOTION TO DISMISS
        v.                                            )   SECOND AND THIRD SUPERSEDING
17                                                    )   INDICTMENTS IN PART FOR LACK OF
     ELIZABETH HOLMES and                             )   NOTICE OR, IN THE ALTERNATIVE, FOR A
18   RAMESH “SUNNY” BALWANI,                          )   BILL OF PARTICULARS
                                                      )
19           Defendants.                              )
                                                      )   Hon. Edward J. Davila
20                                                    )
                                                      )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Motion to Dismiss
25
     Second and Third Superseding Indictments in Part for Lack of Notice Or, In the Alternative, A Bill of
26
     Particulars (“Motion”). I attest to the following facts upon which the motion relies.
27

28 DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MOTION TO DISMISS SECOND AND
     THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE OR, IN THE ALTERNATIVE,
     FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                      1
            Case 5:18-cr-00258-EJD Document 496-1 Filed 08/28/20 Page 2 of 2




 1         2.      Attached to the motion are five exhibits. The content of the exhibits are as follows:

 2                 a.     Exhibit A is a true and correct copy of a March 6, 2020, letter from Assistant

 3 United States Attorney John Bostic providing notice of evidence the government intends to introduce at

 4 trial pursuant to Federal Rule of Evidence 404(b).

 5                 b.     Exhibit B is a true and correct copy of an April 24, 2020, letter from Lance Wade

 6 to government counsel concerning the allegations in the government’s draft Superseding Information.

 7                 c.     Exhibit C is a true and correct copy of a May 4, 2020, email from Assistant

 8 United States Attorney Robert Leach to Lance Wade.

 9                 d.     Exhibit D is a true and correct copy of an August 21, 2020, email from Assistant

10 United States Attorney Robert Leach to Lance Wade.

11                 e.     Exhibit E is a true and correct copy of the government’s draft Superseding

12 Information provided to defense counsel by Assistant United States Attorney Robert Leach on April 13,

13 2020.

14         I declare under penalty of perjury under the laws of the United States that the foregoing is true

15 and correct to the best of my knowledge.

16

17         Executed this 28th day of August, 2020 in Chevy Chase, MD.

18

19

20                                                       AMY MASON SAHARIA
                                                         Attorney for Elizabeth Holmes
21

22

23

24

25

26

27

28 DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MOTION TO DISMISS SECOND AND
     THIRD SUPERSEDING INDICTMENTS IN PART FOR LACK OF NOTICE OR, IN THE ALTERNATIVE,
     FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                      2
Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 1 of 11




                 Exhibit A
       Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 2 of 11




                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  Northern District of California


                                                150 Almaden Boulevard, Suite 900        (408) 535-5061
                                                San Jose, California 95113          Fax:(408) 535-5066



                                                  March 6, 2020

VIA EMAIL

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

Jeffrey B. Coopersmith
Orrick Herrington & Sutcliffe LLP
701 5th Avenue, Suite 5600
Seattle, WA 98104-7097

                Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                       CR-18-00258-EJD
                       Notice re Government’s Intent to Introduce Certain Evidence

Dear Counsel:

        We write to provide notice that the government may seek to introduce certain evidence in
its case in chief in the above-referenced matter. This evidence is relevant to the charges in this
case and is admissible to show, among other things, Defendants’ motive, opportunity, intent,
preparation, plan, knowledge, identity, consciousness of guilt, or absence of mistake or accident.
See Fed. R. Evid. 404(b).

        Please note that, by providing this disclosure, the government is not conceding that this
evidence is admissible only under the provisions of Rule 404(b). The government may also
assert that this evidence is admissible as direct evidence of the charged conduct, that it is
inextricably intertwined with the events charged in the operative Indictment, or that it shows a
continuing course of conduct otherwise admissible under Rules 401 and 402.

       The facts summarized below are supported by the evidence in the government’s
discovery production, including witness statements as reflected in summary memoranda and
source documents such as emails, laboratory reports, and business records.

       This notice supplements the previous 404(b) disclosures that have accompanied the
government’s discovery productions in this case. The government reserves the right to introduce
additional evidence covered by those previous disclosures, and further reserves the right to
amend this notice in advance of trial based on its continuing investigation and trial preparation.



                                                 1
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 3 of 11




1. False and misleading representations directed at insured patients. As part of
   Defendants’ scheme to defraud patients, they falsely represented to patients that
   Theranos’s tests were accurate, reliable, and suitable for use in the clinical context, when
   Defendants knew that Theranos’s tests were not properly validated and suffered from
   accuracy problems that rendered them unreliable and not suitable for informing clinical
   treatment decisions. Defendants caused Theranos to misrepresent the accuracy and
   reliability of its tests in advertisements and other promotional materials distributed
   electronically and in print, and further misled patients as to the nature of Theranos’s tests
   by offering their tests for use in the clinical context, necessarily implying that Theranos’s
   tests could be relied upon for medical decision-making. Patients who questioned or
   complained about Theranos’s test results were falsely told that the company was having
   temporary, isolated problems with individual assays, were falsely assured that Theranos’s
   tests could be relied upon, or were given other excuses that masked the limitations of
   Theranos’s technology. Defendants also misled insured and uninsured patients regarding
   the methods of blood collection used by Theranos, causing patients to believe that they
   could have any blood test performed using a finger-stick when Theranos relied on vein
   draws for a substantial portion of its tests. These misrepresentations were directed at all
   potential customers of Theranos, including patients with and without medical insurance
   that might cover the cost of Theranos’s tests. The government may introduce these and
   similar facts through produced documents as well as through testimony from witnesses
   including, but not limited to, doctors and patients who patronized Theranos, marketing
   personnel employed or retained by Theranos, and former employees of Theranos.

2. False and misleading representations directed at doctors. As part of Defendants’
   scheme to defraud patients, they falsely represented to doctors that Theranos’s tests were
   accurate, reliable, and suitable for use in the clinical context, when Defendants knew that
   Theranos’s tests were not properly validated and suffered from accuracy problems that
   rendered them unreliable and not suitable for informing clinical treatment decisions.
   Defendants’ misrepresentations came in multiple forms, including advertising and
   promotional materials distributed electronically and in print, directed at doctors and
   health professionals acting as patient representatives who would later advise patients as to
   which blood testing services they should use. Defendants also caused misrepresentations
   to be directed at doctors during real-time conversations between doctors and Theranos
   representatives. For example, Dr. Linnerson in the Phoenix area was falsely told by
   Theranos representatives that the company’s tests had obtained FDA approval. Similarly,
   doctors who questioned or complained about Theranos’s test results were falsely told that
   the company was having temporary, isolated problems with individual assays, were
   falsely assured that Theranos’s tests could be relied upon, or were given other excuses
   that masked the limitations of Theranos’s technology. Other doctors were deceived as to
   the equipment and methods used for Theranos’s tests, with the company withholding
   information necessary for doctors to place those test results in context. See below.
   Defendants also misled doctors regarding the methods of blood collection used by
   Theranos, causing doctors to believe that patients could have any blood test performed
   using a finger-stick when Theranos relied on vein draws for a substantial portion of its
   tests. Similarly, Defendants misled some doctors regarding the equipment on which
   Theranos’s tests would be run and the location of that equipment. Specifically, when
   Theranos partnered with doctors’ offices to provide testing services in-house, Theranos
   would acquire office space within or near the doctor’s practice and lead the doctor to
   believe that Theranos was maintaining and operating one of its small, Theranos-
   manufactured analyzers onsite. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but


                                             2
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 4 of 11




   not limited to, doctors and patients who patronized Theranos, marketing personnel
   employed or retained by Theranos, and former employees of Theranos.

3. False and misleading representations made to Theranos’s Board of Directors.
   Defendants deceived Theranos’s Board of Directors in furtherance of their schemes to
   defraud investors and patients. In particular, Defendants misrepresented the capabilities
   of Theranos’s technology to the Board, making false claims about matters including: the
   capabilities of Theranos’s analyzers; the accuracy and reliability of Theranos’s tests; the
   existence of data proving the accuracy and reliability of Theranos’s tests; the extent to
   which Theranos relied on third-party analyzers; the extent to which Theranos relied on
   vein draws; the nature of FDA’s approval requirements for Theranos’s tests; the extent to
   which Theranos’s technology had been validated by other entities and organizations
   including hospitals; the success of Theranos’s relationship with Walgreens; the revenues
   and financial health of the company; the truth of facts reported in the Wall Street
   Journal’s October 15, 2015 article discussing Theranos; and Defendants’ willingness to
   submit Theranos’s devices for independent testing or conduct comparison testing
   matching Theranos’s test results against those from conventional labs. The government
   may introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, members of Theranos’s Board of
   Directors.

4. False and misleading representations made to Walgreens. In pursuing and
   maintaining Theranos’s partnership with Walgreens, Defendants made misrepresentations
   to Walgreens representatives about matters including: the number of tests Theranos’s
   analyzer could perform using a sample drawn from a finger-stick; the number of assays
   Theranos’s devices could conduct on a single sample; whether Theranos’s technology
   was mature and ready for commercial launch; the existence of technological boundaries
   affecting Theranos’s ability to scale up its testing services; the accuracy and reliability of
   Theranos’s tests and whether those tests were as accurate as or more reliable than
   competing tests from conventional labs; the extent to which Theranos relied on third-
   party analyzers; the extent to which Theranos relied on vein draws; the nature of FDA’s
   approval requirements for Theranos’s tests; whether Theranos conducted adequate
   proficiency testing; the extent to which Theranos’s technology had been validated by
   other entities and organizations including pharmaceutical companies and research
   universities who had purportedly used Theranos’s testing services for clinical trials or
   other studies; the purported use of Theranos’s technology by the United States military;
   Theranos’s ability to provide decentralized testing services at the point of care and the
   company’s experience operating under that model; and the profitability and financial
   health of the company. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to former Theranos employees as well as Walgreens personnel.

5. False and misleading representations made to Safeway. In pursuing a partnership
   between Theranos and Safeway, Defendants made misrepresentations to Safeway
   representatives about matters including: the number of tests Theranos’s analyzer could
   perform; the number of assays Theranos’s devices could conduct on a single sample; the
   accuracy and reliability of Theranos’s tests; whether Theranos’s technology was ready
   for commercial launch; the extent to which Theranos relied on third-party analyzers; the
   extent to which Theranos relied on vein draws; the nature of regulatory approval
   requirements for Theranos’s tests; the extent to which Theranos’s technology had been
   validated by other entities and organizations including pharmaceutical companies and
   research universities; the use of Theranos technology by the military; and the financial

                                             3
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 5 of 11




   health and projected profitability of the company. Additionally, Holmes agreed to
   provide a Theranos analyzer to UCSF so that they could evaluate Theranos’s technology
   partly for Safeway’s benefit. Theranos, however, never provided UCSF with a device to
   review. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and Safeway representatives.

6. False and misleading representations made to journalists. In promoting Theranos’s
   business, Defendants and their representatives were interviewed by journalists and made
   a number of false and misleading statements to those journalists regarding the state of
   Theranos’s business and the capabilities of Theranos’s technology. For example, Holmes
   made several misrepresentations to reporter Roger Parloff, including: (1) that Theranos’s
   level of quality and low coefficient of variation was revolutionary for a certified lab; (2)
   that Theranos had done 70 or more tests from a single microsample; (3) that Theranos
   was different from labs that used large machines in a centralized process; (4) that
   Theranos was exceeding requirements for proficiency testing; (5) that Theranos’s
   platform could do all of the several hundred tests offered by Quest in a regional lab; (6)
   that Theranos had a single device that could perform any test; and (7) that Theranos’s
   clinical laboratory consisted of hundreds of Theranos analyzer devices. Simultaneously,
   Defendants did not correct the false conclusions that journalists reached based on
   Defendants statements, failing to clarify, for example, that Theranos’s analyzer could
   perform only a limited number of assays and the company relied on third-party analyzers
   for a significant portion of its tests. Moreover, when Defendants saw false statements
   about Theranos’s capabilities repeated in press coverage, they did not correct those
   reports. This remained the case even when other employees brought the inaccurate
   statements to their attention—for example, Theranos attorney Brad Arington confronted
   Holmes about multiple false statements in Roger Parloff’s June 2014 Fortune article
   about Theranos. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees and attorneys as well as journalists who covered
   Theranos and conducted interviews of either Defendant.

7. Fostering culture of secrecy and forcing employees and others to sign non-disclosure
   agreements. In order to prevent the spread of information regarding problems at
   Theranos, Defendants required employees to sign strict non-disclosure agreements.
   Similar agreements were prerequisites to board members, potential investors, and other
   visitors obtaining information about the company, its technology, and its business.
   Similarly, in their roles controlling the day-to-day operations of Theranos and overseeing
   the company’s employees, Defendants took steps to silo information within Theranos,
   discouraging employees from sharing information about their work with other employees
   in the company and fostering a culture of internal secrecy. These actions minimized the
   number of Theranos employees who were aware of problems relating to the company’s
   research and development practices, technological capabilities, clinical laboratory
   practices, and business relationships. In particular, Defendants discouraged employees
   from sharing information regarding Theranos’s use of third-party analyzers for its tests,
   taking specific steps to conceal this fact from employees who did not already know.
   Those steps included renaming third-party devices in Theranos’s information
   management systems and assigning them code names so that employees who accessed
   these systems could not determine that those devices had in fact been manufactured by
   third-party companies. Defendants were so restrictive in controlling employees’
   statements about Theranos that they required some employees to remove references to
   Theranos from the employees’ LinkedIn profiles. Defendants were similarly secretive

                                             4
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 6 of 11




   with investors, refusing to disclose to representatives like Lisa Peterson the identities of
   other investors in the company. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees and investors as well as potential and actual
   strategic partners of Theranos.

8. Restricting access to laboratory areas within Theranos. Defendants set policies at
   Theranos that severely restricted access to the laboratory areas where Theranos tested
   patient samples. Employees who did not work in the clinical laboratory generally were
   not able to access the areas, and visitors generally were not allowed to view those areas.
   These policies and practices prevented the dissemination of knowledge regarding
   problems with Theranos’s proprietary analyzers as well as Theranos’s use of third-party
   devices for many of its tests. Similarly, while withholding access to the actual clinical
   lab, Defendants misled visitors to Theranos by intentionally giving them the impression
   that the clinical lab consisted of multiple Theranos TSPUs and did not include other
   conventional devices. For example, when Vice President Biden visited Theranos in July
   2015, Theranos did not show visitors the CLIA lab where patient sample testing was
   performed, but set up a room containing a large number of Theranos TSPU boxes on
   shelves, intending that visitors believe they were viewing the machines that ran
   Theranos’s clinical tests. Within Theranos’s Normandy laboratory, Balwani ordered that
   wall dividers be installed to hide the Tecan devices Theranos used to dilute its samples.
   When Holmes was interviewed by Roger Parloff following his visit to Theranos’s
   facilities, she responded to his request to see the lab by indicating that he had essentially
   already seen the lab because he had seen a room with multiple TSPU devices. The
   government may introduce these and similar facts through produced documents as well as
   through testimony from witnesses including, but not limited to, former Theranos
   employees, potential and actual strategic partners of Theranos, journalists, and others
   who visited Theranos.

9. Harassing, threatening, or otherwise influencing doctors or patients who had
   negative experiences with Theranos. When doctors or patients made public statements
   about inaccurate Theranos test results and other negative experiences with the company,
   Defendants and their agents engaged in harassing, threatening, or other improper
   behavior in an effort to dissuade those providers from generating negative publicity for
   Theranos. For example, when Arizona provider Dr. Nicole Sundene was cited in a Wall
   Street Journal article after providing information about an unreliable Theranos test result,
   Balwani visited her offices in person along with Christian Holmes and berated her and
   her staff, threatening to sue her. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees as well as doctors and patients who patronized
   Theranos’s testing services.

10. Threatening, influencing, or vilifying journalists in response to negative coverage of
    Theranos. When journalists investigated Theranos and wrote articles exposing
    misrepresentations made by Defendants concerning Theranos’s business and technology,
    Defendants and their agents threatened and other attempted to improperly influence those
    journalists in an effort to suppress negative publicity. For example, when Defendants
    learned that a reporter from the Wall Street Journal was investigating the company and
    planning to publish an article reporting unfavorable facts about the company and its
    technology, Defendants directed attorneys to reach out to the Wall Street Journal and
    attempt to dissuade the publication from releasing the article. In a meeting with the
    reporter, John Carreyrou, his editor, and the publication’s lawyers, Theranos’s attorneys

                                             5
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 7 of 11




   insisted that the publication not move forward with the article, incorrectly claiming that it
   was based on false information. Holmes also attempted to persuade Rupert Murdoch
   exercise his power as owner of the Journal to kill the story before it could be published.
   Defendants also vilified journalists who printed negative articles about Theranos,
   blaming them for skepticism regarding Theranos and its technology in an effort to deflect
   blame and accountability from themselves and their company. For example, following
   publication of the October 15, 2015 Wall Street Journal article revealing problems with
   Theranos’s blood testing services, Defendants on at least two occasions led employees in
   a chant of “Fuck you, Carreyrou,” directed at the journalist who investigated and
   authored the article. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees, attorneys representing Theranos or relevant news
   publications, and journalists who investigated and covered Theranos.

11. Blaming and vilifying competing companies. When Theranos was the subject of
    regulatory scrutiny or negative publicity, Defendants attributed blame to competing
    companies like Quest and LabCorp, stating and implying that those companies were
    influencing the government and/or the media. For example, after October 2015, when
    Theranos became the target of unfavorable reporting exposing problems with the
    company’s operations, Holmes led employees in a chant of “Fuck you, SonoraQuest.”
    Defendants made statements during this time period arguing that Theranos had been
    unfairly targeted for criticism as a result of action by competitors given Theranos’s
    potential to disrupt the blood testing industry. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as journalists who
    covered Theranos.

12. Threatening or intimidating employees and former employees. Defendants and their
    agents directed threats and intimidating language at current and former Theranos
    employees in an effort to discourage employees from disseminating facts about the
    problems facing the company’s technology and business. On multiple occasions, when
    employees left the company voluntarily or were terminated, Defendants corresponded or
    met with those employees to deliver stern reminders of the employee’s obligations under
    nondisclosure agreements and threatened employees with consequences should they
    reveal any nonpublic information about Theranos’s technology or business practices.
    When Dr. Adam Rosendorff resigned from Theranos, Balwani became angry Rosendorff
    had forwarded work emails to his personal account out of a fear that regulatory
    authorities might investigate Theranos’s practices. Balwani insisted that Rosendorff sign
    a legal document confirming deletion of the emails. This exchanges caused Rosendorff
    to feel threatened. On other occasions, Defendants reacted angrily and attempted to
    threaten or intimidate employees whom they suspected to be the sources of negative
    publicity concerning Theranos. For example, following their review of some or all of the
    October 15, 2015 Wall Street Journal article discussing Theranos, Defendants directed
    board member George Schultz and Theranos attorneys to meet with Theranos employee
    Tyler Schultz because they believed some of the information in the article was provided
    by him. George Schultz conveyed to Tyler Schultz the warning from Defendants that
    Tyler’s career would be adversely affected if he continued to share information about
    Theranos. During that conversation, Theranos lawyers waited at the house of Tyler
    Schultz’s grandfather, subsequently ambushing Tyler Schultz and threatened him with
    legal action. On another occasion, Balwani became aware of a negative review of
    Theranos as an employer posted on website glassdoor.com. In response, Balwani
    aggressively interrogated several employees in an unsuccessful effort to determine the

                                             6
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 8 of 11




   source of the review and discourage further negative reviews. Generally, Holmes and
   Balwani fostered a culture that strongly discouraged skepticism or dissent from
   employees, enforcing that culture by reacting with hostility and intimidation to any
   questioning. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and members of the Board.

13. False and misleading representations made to FDA, CMS, CDPH, and other
    regulatory organizations. When Theranos was the subject of inspections by CMS and
    other regulatory organizations, Defendants’ agents presented regulators with selected,
    non-comprehensive data of Theranos’s test results in an effort to mask accuracy and
    consistency problems with Theranos’s assays. Additionally, Theranos failed to develop,
    maintain, and follow appropriate standard operating procedures for its clinical lab, but
    drafted and/or approved such SOPs immediately before or during regulatory inspections
    in an effort to conceal this oversight. In connection with an inspection by CDPH,
    Balwani and others misled an inspector into believing that the Theranos CLIA laboratory
    was limited to a single area. The government may introduce these and similar facts
    through produced documents as well as through testimony from witnesses including, but
    not limited to, former Theranos employees as well as regulatory agency personnel.

14. Violations of industry standards and government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory
    practices. In furtherance of their scheme to defraud, Defendants disregarded and failed
    to conform to industry standards as well as government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory standards.
    For example, in conducting research and development purportedly aimed at validating its
    assays, Theranos failed to conduct adequate validation studies, relying on insufficient
    data to claim that their tests were valid, accurate, and reliable. Theranos also cut corners
    in its Arizona research and development testing, failing to implement a clear protocol for
    informed consent for trial participants and fostering a coercive environment for testing.
    Theranos’s CLIA lab was the site of several violations of these rules and standards
    including the use of expired reagents, failure to implement and carry out proper
    proficiency testing and quality control processes, and inadequate record-keeping. Under
    Defendants’ supervision, Theranos’s CLIA lab also improperly failed to develop,
    maintain, and follow adequate standard operating procedures for its clinical tests.
    Defendants also exercised an improper degree of control and influence over the operation
    of Theranos’s CLIA lab despite their lack of medical education or training. Defendants,
    and Balwani in particular, were deeply involved in clinical decisions that should have
    been left to the discretion of the laboratory director—even overruling the laboratory
    director at times. In exercising that control, Defendants consistently made decisions that
    prioritized preserving Theranos’s reputation and secrecy at the expense of providing
    complete information to doctors and patients. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as regulatory agency
    personnel, and expert witnesses.

15. Altering or tampering with third-party medical devices. Theranos’s in-house
    manufactured analyzer—called the Edison, miniLab, or TSPU—was incapable of
    performing a large proportion of the clinical blood tests Theranos offered. The Theranos
    devices were also incapable of handling high-throughput activity required to support
    Theranos’s business model. In response, Defendants caused Theranos to acquire several
    commercially available blood analyzer devices manufactured by third parties. Theranos

                                             7
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 9 of 11




   then altered and tampered with those devices by modifying them to run on smaller and/or
   diluted blood samples, contrary to industry standards and the manufacturers’ intended use
   for such devices. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees.

16. Multiplexing test results and disregarding outliers to mask inconsistency. In its
    clinical testing and/or its proficiency testing, Theranos operated its analyzers according to
    a protocol that included running each assay multiple times and then multiplexing the
    results in order to derive the final, reported result. As part of that protocol, so-called
    outlier results—individual results that deviated from the other results for a given assay on
    a given sample—were discarded and not accounted for. This approach tended to mask
    consistency problems with Theranos’s tests. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees.

17. Improperly setting and altering reference ranges. Theranos’s lab practices deviated
    from industry standards and standard testing protocols approved by FDA and validated
    by the industry. In setting the reference ranges for its tests, Theranos improperly relied
    on reference ranges for common, FDA-approved tests and/or conducted insufficient
    studies to set and adjust its own reference ranges. Similarly, after Theranos began
    offering and providing clinical blood testing services, the company improperly adjusted
    reference ranges based on individual clinical results—without conducting sufficient
    studies to justify such an adjustment—in order to bring out-of-range results back into the
    newly adjusted “normal” range and avoid abnormal results to patients. The government
    may introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees and
    expert witnesses.

18. Withholding critical test results and other important information from doctors and
    patients. In an effort to avoid additional scrutiny of its blood test results and laboratory
    practices, Theranos sometimes withheld test results that were in the “critical” range for a
    given analyte, i.e., results that indicated a patient might need urgent medical care.
    Additionally, Theranos withheld information from doctors and patients indicating what
    type of analyzer had been used for a given test, depriving doctors and patients of the facts
    needed to place certain assay results into context—for example, when multiple samples
    from a single patient had been run on different types of analyzers leading to otherwise
    unexplainable discrepancies in results. Theranos also withheld from doctors and patients
    the fact that Theranos’s tests were not FDA approved, that Theranos relied on third-party
    analyzers for many of its tests, and other key facts regarding problems with their
    laboratory practices. The government may introduce these and similar facts through
    produced documents as well as through testimony from witnesses including, but not
    limited to, former Theranos employees, expert witnesses, and doctors and patients who
    patronized Theranos’s testing services.

19. Declining to conduct or agree to meaningful comparative tests. Despite the fact that
    Theranos’s analyzers and testing procedures varied from industry standards and
    conventional, FDA-approved tests, Defendants declined to conduct sufficient
    comparative tests establishing that Theranos’s test results delivered accurate and reliable
    results when compared to competing technology. Similarly, Theranos failed to conduct
    comprehensive and accurate comparison tests establishing that its assays could reliably
    be conducted on finger-stick samples as opposed to vein draws. Defendants also refused

                                             8
   Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 10 of 11




   to commission or authorize such comparative testing through Sarah Cannon, Cleveland
   Clinic, UCSF, or other independent third-parties, to publish the results of any such
   testing, and to provide that information to the company’s board. The government may
   introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, former Theranos employees,
   expert witnesses, representatives of potential and actual strategic partners of Theranos,
   and members of the Theranos Board.

20. Decommissioning Theranos’s Laboratory Information System database. Theranos
    maintained its clinical test data in a software database it called the Laboratory
    Information System (“LIS”). In October 2016, Theranos announced that it would cease
    offering clinical lab testing services. Following that decision but before the company
    ceased operation in 2018, Theranos “decommissioned” its LIS, rendering it nonfunctional
    and converting the data to a format that is not readily retrievable. This decision had the
    effect of obscuring or destroying detailed information regarding the specific tests
    Theranos conducted during the years of its clinical testing operation, hindering the
    government’s investigation of Defendants. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees and representatives of the
    Theranos assignee.

21. Obtaining personal benefit from position at Theranos. In addition to their salaries and
    other direct compensation, Defendants also obtained significant additional benefits from
    their positions at Theranos. For example, the company regularly paid for luxury travel
    and accommodations for Holmes. Additionally, Holmes routinely required her office
    assistant to perform a large number of personal tasks seemingly unrelated to the business
    of Theranos, including shopping for and returning household items, clothing, luxury
    fashion accessories, and beauty products. Finally, both Holmes and Balwani were he
    beneficiaries of increased local and national standing as a result of their association with
    Theranos. Holmes was featured in numerous publications and lauded as a visionary.
    Defendants also associated with celebrities, dignitaries, and other wealthy and powerful
    individuals who were interested in Theranos. Holmes collected a substantial salary from
    Theranos, which enabled her to live a luxurious lifestyle, driving a luxury SUV, renting
    an expensive home, and purchasing expensive merchandise. The government may
    introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees,
    journalists who investigated Theranos, members of the Theranos Board, and potential and
    actual investors in Theranos.

22. Concealing the romantic relationship between Holmes and Balwani from investors
    and others. During much of the relevant time period, Defendants Holmes and Balwani
    were romantically involved. This relationship was actively concealed from others to
    whom its existence would have been material, including: prospective and actual
    investors; members of the Board of Directors; representatives of Walgreens, Safeway,
    and other partner organizations; Theranos employees; and journalists. Defendants took
    steps to hide the existence of this relationship, such as commuting to work separately and
    avoiding being seen together outside of work. On at least one occasion, when questioned
    by a journalist as to whether she was in a relationship, Holmes falsely stated that she was
    not. The government may introduce these and similar facts through produced documents
    as well as through testimony from witnesses including, but not limited to, former
    Theranos employees as well as members of the Board of Directors, potential and actual


                                             9
Case 5:18-cr-00258-EJD Document 496-2 Filed 08/28/20 Page 11 of 11




investors in Theranos, potential and actual strategic partners of Theranos, and journalists
who interviewed Defendants.


                                                     Very truly yours,

                                                     ADAM A. REEVES
                                                     Attorney for the United States,
                                                     Acting Under Authority Conferred
                                                     By 28 U.S.C. § 515


                                                     /s/
                                                     JOHN C. BOSTIC
                                                     Assistant United States Attorney




                                         10
Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 1 of 7




                Exhibit B
             Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 2 of 7




LANCE WADE
 (202) 434-5755
lwade@wc.com




                                                   April 24, 2020

Via Email

Mr. John C. Bostic, Esquire
Mr. Robert Leach, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Mr. Jeffrey Schenk, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                   No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

              Please provide the following information with respect to the proposed
Superseding Information you sent to us on April 13, 2020:

            1. Please identify the patients in Counts 9 and 10;

            2. Please identify the “laboratory or blood test results” at issue in Counts 9 and 10;

            3. Please identify all “assays” alleged to be “conducted on Theranos’s TSPU version
               3.5” in ¶ 16.

            4. Please identify all of the following whom you consider to be “investors” within the
               definition set forth in ¶ 3:

                   a. Individuals;

                   b. Entities;

                   c. Certain business partners;
        Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 3 of 7



Vanessa Baehr-Jones, Esq., et al.
April 24, 2020
Page 2

              d. Members of Theranos’s Board of Directors; and

              e. Individuals and entities who invested through firms formed for the exclusive
                 or primary purpose of investing in Theranos’s securities.

       5. For items 4.c (Certain business partners) and 4.b (Members of Theranos’s Board of
          Directors) above, please identify the basis for the allegation that they “invested” in
          Theranos.

       6. Please identify with respect to Count 1, in particular, which “investors” you allege
          were defrauded, as alleged in the proposed Superseding Information, that were not
          alleged to have been defrauded under the Superseding Indictment (doc. 39).

       7. Please identify with respect to Count 1, in particular, which “materially false and
          fraudulent representations” are included in the proposed Superseding Information that
          were not included in the Superseding Indictment (doc. 39).

       8. Please identify with respect to Count 1, in particular, which allegedly material
          omissions, if any, are encompassed within the proposed Superseding Information that
          were not included in the Superseding Indictment (doc. 39). For each allegedly
          material omission you identify, please provide the basis for a duty to disclose with
          respect to that omission.

In addition, given that your changes to the proposed Superseding Information affect Counts 1, 2,
9, and 10 of the prior Superseding Indictment, please update the Bill of Particulars served on
March 23. Please also update your answers to the following requests – which we made
previously.

       9. With respect to Count 1, ¶ 20, please identify each “materially false and fraudulent
          representation” alleged to have been made by Ms. Holmes or any alleged co-
          conspirator in the course of “soliciting investments” in Theranos, including for each
          (a) who made the representation, (b) the precise content of the representation, (c) the
          form of the representation (i.e., oral or written), (d) the date of the representation, (e)
          to whom the representation is alleged to have been made, and (f) the manner in which
          the representation is claimed to be false and fraudulent. Moreover, please clarify the
          following points.

              a. Regarding each alleged “false and misleading statements to investors” in ¶ 12,
                 please identify (a) who made the statement, (b) the precise content of the
                 statement, (c) the form of the statement (i.e., oral or written), (d) when the
                 statement was made, (e) to whom the statement was made, and (f) the manner
                 in which the statement is claimed to be false and fraudulent. Moreover, please
                 identify the precise allegedly false and misleading “written and verbal
        Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 4 of 7



Vanessa Baehr-Jones, Esq., et al.
April 24, 2020
Page 3

                   communications”, “marketing materials”, “financial statements, models, and
                   other information”, and “statements to the media” referenced in ¶ 12.

               b. Regarding the alleged representation1 in ¶ 12(A), please identify (a) who made
                  the representation, (b) precisely what is alleged to have been represented
                  concerning which “tasks” Theranos’ “proprietary analyzer” was “presently
                  capable of accomplishing,” (c) which “proprietary analyzer” the
                  representation pertained to, (d) precisely what is alleged to have been
                  represented concerning the analyzer’s ability to “produc[e] results that were
                  more accurate and reliable than those yielded by conventional methods—all at
                  a faster speed that previously possible,” (e) the form of the representation (i.e.,
                  oral or written), (f) when that representation is alleged to have been made, (g)
                  to whom it was alleged to have been made, and (h) the manner in which the
                  representation is claimed to be false and fraudulent.

               c. Regarding the alleged representation in ¶ 12(B), please identify (a) who made
                  the representation, (b) precisely what is alleged to have been represented
                  concerning 2014 and 2015 revenue projections for Theranos, (c) the form of
                  the representation (i.e., oral or written), (d) when that representation is alleged
                  to have been made, (e) to whom it was alleged to have been made, and (f) the
                  manner in which the representation is claimed to be false and fraudulent.

               d. Regarding the allegedly misleading demonstrations in ¶ 12(C), please identify
                  for each (a) the date of the demonstration, (b) the audience for the
                  demonstration, (c) Ms. Holmes’ alleged role in the demonstration, (d) any
                  statements by Ms. Holmes or any alleged co-conspirators alleged to be false
                  or misleading during the demonstration, and (e) the manner in which the
                  representation is claimed to be misleading.

               e. Regarding the alleged representation in ¶ 12(D), please identify (a) who made
                  the representation, (b) precisely what is alleged to have been represented
                  concerning Theranos’ “expanding partnership with Walgreens”, (c) the form
                  of the representation (i.e., oral or written), (d) when that representation is
                  alleged to have been made, (e) to whom it was alleged to have been made, and
                  (f) the manner in which the representation is claimed to be false and
                  fraudulent.



1
  It is unclear whether the allegations in this and other paragraphs in the Indictment purport to
cover a single statement by Ms. Holmes, or whether they purport to paraphrase multiple
statements. To the extent that the latter is true, Ms. Holmes seeks the requested information for
each allegedly false or fraudulent statement.
        Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 5 of 7



Vanessa Baehr-Jones, Esq., et al.
April 24, 2020
Page 4

              f. Regarding the alleged representation in ¶ 12(E), please identify (a) who made
                 the representation, (b) precisely what is alleged to have been represented
                 concerning Theranos’ relationship with the United States Department of
                 Defense and the deployment of Theranos’ technology to the battlefield, (c) the
                 form of the representation (i.e., oral or written), (d) when that representation is
                 alleged to have been made, (e) to whom it was alleged to have been made, and
                 (f) the manner in which the representation is claimed to be false and
                 fraudulent.

              g. Regarding the alleged representation in ¶ 12(F), please identify (a) who made
                 the representation, (b) precisely what is alleged to have been represented
                 concerning the need for FDA “approval”, (c) the form of the representation
                 (i.e., oral or written), (d) when that representation is alleged to have been
                 made, (e) to whom it was alleged to have been made, and (f) the manner in
                 which the representation is claimed to be false and fraudulent. In addition,
                 please identify the date and content of any communication from the FDA that
                 it “was requiring Theranos to apply for clearance or approval for its analyzer
                 and tests.”

              h. Regarding the alleged representation in ¶ 12(G), please identify (a) who made
                 the representation, (b) precisely what is alleged to have been represented
                 concerning the use of “Theranos-manufactured analyzers” for patient tests, (c)
                 the form of the representation (i.e., oral or written), (d) when that
                 representation is alleged to have been made, (e) to whom it was alleged to
                 have been made, and (f) the manner in which the representation is claimed to
                 be false and fraudulent.

              i. Regarding the alleged representation in ¶ 12(H), please identify (a) who made
                 the representation, (b) precisely what is alleged to have represented
                 concerning the examination, use, and validation of Theranos’ technology by
                 third parties, (c) the form of the representation (i.e., oral or written), (d) when
                 that representation is alleged to have been made, (e) to whom it was alleged to
                 have been made, and (f) the manner in which the representation is claimed to
                 be false and fraudulent.

              j. Regarding the allegations in ¶ 12(I), please identify (a) the representations to
                 the media that are alleged to contain false and misleading statements, (b) who
                 made the representations, (c) the form of the representations (i.e., oral or
                 written), (d) when the representations are alleged to have been made, (e) to
                 whom it is alleged to have been made, and (f) the manner in which the
                 representation is claimed to be false and fraudulent. Moreover, for each
                 alleged instance when Ms. Holmes or any alleged co-conspirator allegedly
                 shared media articles with investors and/or potential investors, please identify
        Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 6 of 7



Vanessa Baehr-Jones, Esq., et al.
April 24, 2020
Page 5

                  (a) the shared article, (b) the date it was shared, (c) by who it was shared, and
                  (d) with whom it was shared.

       10. With respect to Count 1, ¶ 20, please clarify whether the government maintains that
           the charged conspiracy featured allegedly material omissions. If so, please identify
           each alleged omission, including (a) who made the alleged omission, (b) precisely
           what is alleged to have omitted, (c) when that omission is alleged to have occurred,
           (d) the nature of the alleged duty to disclose, (e) to whom that duty allegedly was
           owed and to whom the omission is alleged to have been directed, and (f) the manner
           in which the omission is claimed to be fraudulent.

       11. With respect to Count 2, ¶ 22, please identify any alleged co-conspirators of Ms.
           Holmes in addition to Mr. Balwani.

       12. With respect to Count 2, ¶ 22, please identify each and every “false and fraudulent
           representation” alleged to have been made by Ms. Holmes or any alleged co-
           conspirator to solicit, encourage, or otherwise induce doctors to refer patients and
           patients to pay for and use Theranos’ tests, including for each (a) who made the
           representation, (b) the precise content of the representation, (c) the form of the
           representation (i.e., oral or written), (d) the date of the representation, (e) to whom the
           representation is alleged to have been made, and (f) the manner in which the
           representation is claimed to have been false and fraudulent.

       13. With respect to Count 2, ¶ 22, please clarify whether the government maintains that
           the charged conspiracy featured allegedly material omissions. If so, please identify
           each alleged omission, including (a) who made the alleged omission, (b) precisely
           what is alleged to have omitted, (c) when that omission is alleged to have occurred,
           (d) the nature of the alleged duty to disclose, (e) to whom that duty allegedly was
           owed and to whom the omission is alleged to have been directed, and (f) the manner
           in which the omission is claimed to be fraudulent.

       14. Please identify the allegedly false and misleading representations in “advertising and
           marketing materials” or on the Theranos website and other false and misleading
           misrepresentations referenced in ¶¶ 14-15 and 17, including (a) the precise content of
           all such representations, (b) the date of the representations, (c) the person who made
           the representations, (d) the recipients of the representations, (e) the manner in which
           the representations was conveyed to doctors and patients, and (f) the manner in which
           the representations are alleged to have been false and misleading.

       15. With respect to Counts 9-10, ¶ 26, please identify (a) the name of each referenced
           patient and his or her doctor (if the patient consulted a doctor), (b) the identity of the
           person or entity that paid for Theranos testing in connection with such patient, (c)
           which allegedly false or fraudulent representations each patient or associated doctor is
           alleged to have been aware of, and, to the extent those representations are different
        Case 5:18-cr-00258-EJD Document 496-3 Filed 08/28/20 Page 7 of 7



Vanessa Baehr-Jones, Esq., et al.
April 24, 2020
Page 6

           from those subject to the prior requests, (d) the manner in which those representations
           are alleged to have been false and fraudulent.

       16. With respect to Counts 9-10, ¶ 26, to the extent the Indictment alleges that the
           patients and doctors referenced in these counts were defrauded by “material
           omissions with a duty to disclose,” please identify each alleged omission, including
           (a) who made the alleged omission, (b) precisely what Ms. Holmes is alleged to have
           omitted, (c) when that omission is alleged to have occurred, (d) the nature of the
           alleged duty to disclose, (e) to whom that duty allegedly was owed and to whom the
           omission is alleged to have been directed, and (f) the manner in which the omission is
           claimed to be fraudulent.

              We would appreciate your prompt response to these requests.

                                             Sincerely,




                                             Lance Wade
Case 5:18-cr-00258-EJD Document 496-4 Filed 08/28/20 Page 1 of 3




                Exhibit C
                        Case 5:18-cr-00258-EJD Document 496-4 Filed 08/28/20 Page 2 of 3

Adams-Sherman, Timika




From:                               Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent:                               Monday, May 4, 2020 6:25 PM
To:                                 Wade, Lance; Schenk, Jeffrey (USACAN); Baehr-Jones, Vanessa (USACAN); Bostic, John
                                    (USACAN)
Cc:                                 Downey, Kevin; Saharia, Amy; Trefz, Katherine
Subject:                            RE: US v. Holmes


Lance:

I hope you are well. We will respond if and when a new charging instrument is filed. I will say now, though, your letter
seems to seek a great deal that was denied in the motion for a bill of particulars.

Best regards,
Bob

From: Wade, Lance <LWade@wc.com>
Sent: Thursday, April 30, 2020 1:42 PM
To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Counsel:

Good afternoon. I just wanted to follow‐up on the attached letter and inquire as to when we might expect a response.

Many thanks.

‐‐Lance

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade


From: Wade, Lance
Sent: Thursday, April 9, 2020 9:22 PM
To: 'Leach, Robert (USACAN)' <Robert.Leach@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>;
Baehr‐Jones, Vanessa (USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Cc: Wade, Lance <LWade@wc.com>; Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz,
Katherine <KTrefz@wc.com>
Subject: US v. Holmes

Please see the attached.


Lance Wade
Williams & Connolly LLP
                                                            1
                  Case 5:18-cr-00258-EJD Document 496-4 Filed 08/28/20 Page 3 of 3

725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  2
Case 5:18-cr-00258-EJD Document 496-5 Filed 08/28/20 Page 1 of 4




                Exhibit D
                 Case 5:18-cr-00258-EJD Document 496-5 Filed 08/28/20 Page 2 of 4

Ad   k




From:                              Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent:                              Friday, August 21, 2020 5:53 PM
To:                                Wade, Lance; Downey, Kevin; Saharia, Amy; Trefz, Katherine
Cc:                                Coopersmith, Jeffrey; Schenk, Jeffrey (USACAN); Bostic, John (USACAN); Baehr-Jones,
                                   Vanessa (USACAN)
Subject:                           FW: US v. Holmes


Dear Lance,

Thank you for checking in on this. I hope you and your team are well too.

On May 10, 2019, you wrote to us seeking essentially the same information with respect to the Superseding
Indictment. Dkt. 204‐2. Unsatisfied with the government’s response, Ms. Holmes moved to dismiss the indictment and
for a bill of particulars. Dkt. 204, 204‐3. On February 11, 2020, the Court denied the motion to dismiss and ordered the
government to produce a bill of particulars only “as to the specific misrepresentations underlying the doctor‐patient
fraud and the names of any co‐conspirators supporting count one.” Dkt. 330 at 39. On March 26, 2020, the government
served and lodged for filing under seal a bill of particulars conforming to the Court’s order.

The changes reflected the Third Superseding Indictment are limited. Paragraph 3 adds a sentence: “Theranos’s
investors included individuals, entities, certain business partners, members of its board of directors, and individuals and
entities who invested through firms formed for the exclusive or primary purpose of investing in Theranos’s
securities.” Paragraph 10 adds the words “as early as 2010.” Paragraphs 11, 12, and 20 change the date 2013 to
2010. Paragraph 13 adds the words “or outside California.” Paragraph 16 adds the words “through, among other
means, their involvement in Theranos’s day‐to‐day operations and their knowledge of complaints received from doctors
and patients” and identifies specific tests that were also listed in the government’s bill of particulars. Paragraph 18 lists
new victims: B.B., ET., and M.E. Paragraph 26 adds the phrase “telephonic communications regarding lab test results”
and alleges counts relating to B.B., E.T. and M.E., rather than Patients 1 and 2. In addition, there are minor changes to
Paragraphs 1, 2, 7, and 15 and the word “Third” is added before the words “Superseding Indictment.”

Theranos’s investors are easily identifiable from the discovery that has been provided to you. For example, a list of
Theranos equity investors issued stock certificates is available at THER‐0905030. “Certain business partners” are
Safeway and Walgreens. Members of Theranos’ board are easily identifiable from the discovery provided to
you. Indeed, many are listed in the stock certificate ledger reflected at THER‐0905030. “Firms formed for the exclusive
or primary purpose of investing in Theranos’s securities” are also easily identifiable from the discovery and include Peer
Ventures Group IV, L.P., Peer Ventures Group III, L.P., Lucas Venture Group XI, L.P., and Lucas Venture Group IV, L.P.

B.B. is               . E.T. is              . M.E. is                 .

An indictment “must be a plain, concise, and definite written statement of the essential facts constituting the offense
charged.” Fed. R. Crim. P. 7(c)(1). The Third Superseding Indictment satisfies this requirement. In addition, you have an
early Jencks disclosure, the government’s Rule 404(b) disclosure, its Rule 16 expert disclosure, its exhibit list, and its
witness list, not to mention all of the discovery produced to date. Further explanation of the Third Superseding
Indictment is wholly unnecessary for Ms. Holmes to understand the charges and present a defense.

Best regards,

********************************
Robert S. Leach
Assistant United States Attorney

                                                              1
                 Case 5:18-cr-00258-EJD Document 496-5 Filed 08/28/20 Page 3 of 4

United States Attorney's Office
 Northern District of California
1301 Clay Street, Suite 340S
Oakland, California 94612
(510) 637‐3918 ‐‐ Office
(415) 793‐2945 – Cell




From: Wade, Lance <LWade@wc.com>
Sent: Wednesday, August 19, 2020 12:51 PM
To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Bob,

I hope you are well. I write in response to your May 4 e‐mail below. The government returned a superseding
indictment more than a month ago. Please let me know when we can expect a response to my April 24 letter,
reattached hereto.

Thanks.

‐‐Lance


Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade


From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent: Monday, May 4, 2020 6:25 PM
To: Wade, Lance <LWade@wc.com>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>; Baehr‐Jones, Vanessa
(USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Lance:

I hope you are well. We will respond if and when a new charging instrument is filed. I will say now, though, your letter
seems to seek a great deal that was denied in the motion for a bill of particulars.

Best regards,
Bob

From: Wade, Lance <LWade@wc.com>
Sent: Thursday, April 30, 2020 1:42 PM

                                                            2
                  Case 5:18-cr-00258-EJD Document 496-5 Filed 08/28/20 Page 4 of 4

To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Counsel:

Good afternoon. I just wanted to follow‐up on the attached letter and inquire as to when we might expect a response.

Many thanks.

‐‐Lance

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade


From: Wade, Lance
Sent: Thursday, April 9, 2020 9:22 PM
To: 'Leach, Robert (USACAN)' <Robert.Leach@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>;
Baehr‐Jones, Vanessa (USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Cc: Wade, Lance <LWade@wc.com>; Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz,
Katherine <KTrefz@wc.com>
Subject: US v. Holmes

Please see the attached.


Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  3
Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 1 of 12




                 Exhibit E
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 2 of 12




 1 ADAM A. REEVES
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                            SAN JOSE DIVISION
11

12   UNITED STATES OF AMERICA,                       )   No.: CR 18-00258-EJD
                                                     )
13         Plaintiff,                                )   VIOLATIONS:
                                                     )
14          v.                                       )   18 U.S.C. § 1349 – Conspiracy; 18 U.S.C. § 1343 –
                                                     )   Wire Fraud; 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
15   ELIZABETH A. HOLMES and                         )   § 2461(c) – Forfeiture
     RAMESH “SUNNY” BALWANI,                         )
16                                                   )   SAN JOSE VENUE
           Defendants.                               )
17                                                   )
18

19                              SUPERSEDING INFORMATION
20 The Attorney for the United States charges that, at all relevant times:

21                                           Introductory Allegations
22          1.      The defendant Elizabeth A. Holmes (“HOLMES”) resided in Los Altos Hills, California,
23 and owned and operated a health care and life sciences company called Theranos, Inc. (“Theranos” or

24 “Company”). HOLMES founded Theranos in 2003, and served in the role of Chief Executive Officer

25 from 2003 through the present.

26          2.      The defendant Ramesh “Sunny” Balwani (“BALWANI”) resided in Atherton, California,
27 and was employed by Theranos from September 2009 through 2016. BALWANI served in various roles

28 at Theranos: as a member of its Board of Directors, as its President, and as its Chief Operating Officer.


     SUPERSEDING INFORMATION
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 3 of 12




 1          3.      Theranos was a corporation organized under the laws of the State of Delaware with its

 2 principal place of business in Palo Alto, California. Theranos opened and maintained a corporate bank

 3 account in Palo Alto, California at Comerica Bank. Comerica Bank is headquartered in Dallas, Texas.

 4 When Theranos solicited and received financial investments from investors, the money was deposited

 5 into its Comerica Bank account. Theranos’s investors included individuals, entities, certain business

 6 partners, members of its board of directors, and individuals and entities who invested through firms

 7 formed for the exclusive or primary purpose of investing in Theranos’s securities.

 8                                          The Business of Theranos

 9          4.      Theranos was a private health care and life sciences company. Its stated mission was to

10 revolutionize medical laboratory testing through allegedly innovative methods for drawing blood, testing

11 blood, and interpreting the resulting patient data—all for the purpose of improving outcomes and

12 lowering health care costs.

13          5.      During its first ten years, from approximately 2003 to approximately 2013, Theranos

14 operated in what HOLMES called “stealth mode,” with little public attention. While operating in

15 “stealth mode,” Theranos pursued the development of proprietary technology that could run clinical tests

16 using only tiny drops of blood instead of the vials of blood typically drawn from an arm vein for

17 traditional analysis. Theranos also worked to develop a method for drawing only a few drops of

18 capillary blood from a patient’s finger using a small lancet, and collecting and storing that blood in a

19 proprietary device called the “nanotainer.” Theranos’s stated goal was to produce a second proprietary

20 device that could quickly and accurately analyze blood samples collected in nanotainers. Theranos

21 referred to these devices using several terms, including “TSPU” (or “Theranos Sample Processing

22 Unit”), “Edison,” and “miniLab.”

23          6.      In or around 2013, Theranos began to publicize its technological advances. According to

24 Theranos, its proprietary methods and technologies carried several advantages over conventional blood

25 testing. For example, Theranos claimed that its laboratory infrastructure yielded test results in less time

26 than conventional labs—requiring hours instead of days. Theranos claimed that its proprietary

27 technology and methods would minimize the risk of human error and generate results with the highest

28 accuracy. According to Theranos, the small blood sample size required for Theranos’s proprietary tests,


     SUPERSEDING INFORMATION                              2
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 4 of 12




 1 and its method of collecting blood by finger stick, would also benefit elderly individuals with collapsed

 2 veins, individuals who required frequent blood tests due to chronic health conditions, and any individual

 3 who feared needles. In addition, Theranos claimed that its blood tests provided substantial cost savings,

 4 advertising that it billed all of the tests on the Medicare Clinical Laboratory Fee Schedule at rates 50%

 5 or more below the published reimbursement rate.

 6          7.      Prior to its commercial launch, HOLMES heavily promoted Theranos’s supposed

 7 technological and operational capabilities. In a September 2013 press release, Theranos claimed that it

 8 had “eliminat[ed] the need for larger needles and numerous vials of blood” by relying instead on

 9 samples “taken from a tiny finger stick or a micro sample taken from traditional methods.” In another
10 press release, dated November 13, 2013, Theranos touted its use of “blood sample[s] as small as a few

11 drops—1/1000th the size of a typical blood draw.” In that same statement, the Company again declared

12 that it had “eliminate[ed] the need for large needles and numerous vials of blood typically required for

13 diagnostic lab testing.”

14          8.      In addition to directing the actions of the Company, HOLMES also made statements to

15 the media advertising the capabilities of Theranos’s technology. In an interview for a Wall Street

16 Journal article published on September 9, 2013, HOLMES said that Theranos could “run any

17 combination of tests, including sets of follow-on tests” at once, very quickly, all from a single small

18 blood sample.

19          9.      Theranos also used its website to increase awareness of its technology. On its website,

20 Theranos displayed a nanotainer of blood balanced on a fingertip along with the slogan, “one tiny drop

21 changes everything.” The website also assured visitors that “for the first time,” Theranos’s laboratory

22 could perform tests “quickly and accurately on samples as small as a single drop.”

23                                    Theranos’s Partnership with Walgreens

24          10.     As part of its commercial launch, as early as 2010, Theranos pursued a partnership with

25 national pharmacy chain Walgreens. On September 9, 2013, Theranos announced that it would be

26 rolling out Theranos “Wellness Centers” inside Walgreens retail locations. In a press release on that

27 date, Theranos promoted its testing services by stating that “consumers can now complete any clinician-

28 directed lab test with as little as a few drops of blood and results available in a matter of hours.”


     SUPERSEDING INFORMATION                               3
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 5 of 12




 1 Theranos offered tests to the public beginning in late 2013 through its Wellness Centers located in

 2 Walgreens stores in Palo Alto, California as well as in Phoenix, Arizona and surrounding areas.

 3                                      The Scheme to Defraud Investors

 4          11.    From a time unknown but no later than 2010 through 2015, HOLMES and BALWANI,

 5 and others known and unknown to the Attorney for the United States, through their company, Theranos,

 6 engaged in a scheme, plan, and artifice to defraud investors as to a material matter, and to obtain money

 7 and property by means of materially false and fraudulent pretenses, representations, and promises, by

 8 making materially false and misleading statements, and failing to disclose material facts with a duty to

 9 disclose.
10          12.    Beginning in approximately 2010, HOLMES and BALWANI made materially false and

11 misleading statements to investors and failed to disclose material facts, using, among other things: (1)

12 false and misleading written and verbal communications; (2) marketing materials containing false and

13 misleading statements; (3) false and misleading financial statements, models, and other information; and

14 (4) false and misleading statements to the media. HOLMES and BALWANI:

15                 (A) represented to investors that, at the time the statement was made, Theranos’s

16          proprietary analyzer—the TSPU, Edison, or miniLab—was presently capable of accomplishing

17          certain tasks, such as performing the full range of clinical tests using small blood samples drawn

18          from a finger stick and producing results that were more accurate and reliable than those yielded

19          by conventional methods—all at a faster speed than previously possible; when, in truth,

20          HOLMES and BALWANI knew that Theranos’s proprietary analyzer had accuracy and

21          reliability problems, performed a limited number of tests, was slower than some competing

22          devices, and could not compete with larger, conventional machines in high-throughput, or the

23          simultaneous testing of blood from many patients, applications;

24                 (B) represented to investors that Theranos was presently a financially strong and stable

25          company, including that Theranos would generate over $100 million in revenues and break even

26          in 2014, and that Theranos expected to generate approximately $1 billion in revenues in 2015;

27          when, in truth, HOLMES and BALWANI knew that Theranos had and would generate only

28          modest revenues, roughly a few hundred thousand dollars or so, in 2014 and 2015;


     SUPERSEDING INFORMATION                             4
         Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 6 of 12




 1              (C) deceived investors through misleading technology demonstrations intended to cause

 2       potential investors to believe that blood tests were being conducted on Theranos’s proprietary

 3       analyzer; when, in truth, HOLMES and BALWANI knew that Theranos’s proprietary analyzer

 4       was running a “null protocol” during the demonstration to make the analyzer appear to be

 5       operating, but was not testing the potential investor’s blood, and yet failed to disclose that fact;

 6              (D) represented to investors that Theranos presently had an expanding partnership with

 7       Walgreens, that is, Theranos would soon dramatically increase the number of Wellness Centers

 8       within Walgreens stores; when, in truth, HOLMES and BALWANI knew, by late 2014, that

 9       Theranos’s retail Walgreens rollout had stalled because of several issues, including that

10       Walgreens’s executives had concerns with Theranos’s performance;

11              (E) represented to investors that Theranos presently had a profitable and revenue-

12       generating business relationship with the United States Department of Defense, and that

13       Theranos’s technology had deployed to the battlefield; when, in truth, HOLMES and BALWANI

14       knew that Theranos had limited revenue from military contracts and its technology was not

15       deployed in the battlefield;

16              (F) represented to investors that Theranos did not need the Food and Drug Administration

17       (“FDA”) to approve its proprietary analyzer and tests, but instead that Theranos was applying for

18       FDA approval voluntarily because it was the “gold standard”; when, in truth, HOLMES and

19       BALWANI knew that by late 2013 and throughout 2014, the FDA was requiring Theranos to

20       apply for clearance or approval for its analyzer and tests;

21              (G) represented to investors that Theranos conducted its patients’ tests using Theranos-

22       manufactured analyzers; when, in truth, HOLMES and BALWANI knew that Theranos

23       purchased and used for patient testing third party, commercially-available analyzers;

24              (H) represented to investors that Theranos’s technology had been examined, used, and

25       validated by several national or multinational pharmaceutical companies and research

26       institutions; when, in truth, HOLMES and BALWANI knew that these pharmaceutical

27       companies and research institutions had not examined, used, or validated Theranos’s technology;

28       and


     SUPERSEDING INFORMATION                            5
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 7 of 12




 1                  (I) represented to members of the media for publication many of the false and misleading

 2          statements described above within paragraph 12(A) – 12(H), and shared the resulting articles

 3          with potential investors both directly and via the Theranos website, knowing their statements to

 4          members of the media were false and misleading.

 5          13.     After receiving false and misleading statements, misrepresentations, and omissions from

 6 HOLMES and BALWANI, persons known to the Attorney for the United States as Investors 1, 2, 3, 4,

 7 5, and 6 initiated electronic wire transfers for the purpose of investing money in Theranos. These wires,

 8 specifically alleged in paragraph 24 of this Superseding Information, used a domestic electronic funds

 9 transfer system known as the Fedwire system, which is owned and operated by the United States Federal
10 Reserve System. All Fedwire wire transfers alleged in this Superseding Information were electronically

11 routed through Fedwire centers in East Rutherford, New Jersey and/or Dallas, Texas and into Theranos’s

12 bank account in the Northern District of California. All of the wire transfers alleged in this Superseding

13 Information travelled between one state and another state.

14                                       The Scheme to Defraud Patients

15          14.     Between approximately 2013 and 2016, HOLMES and BALWANI, through

16 advertisements and solicitations, encouraged and induced doctors and patients to use Theranos’s blood

17 testing laboratory services.

18          15.     HOLMES and BALWANI devised a scheme to defraud patients, through advertisements

19 and marketing materials, through explicit and implicit claims concerning Theranos’s ability to provide

20 accurate, fast, reliable, and cheap blood tests and test results, and through omissions concerning the

21 limits of and problems with Theranos’s technologies. Based on these representations, many hundreds of

22 patients paid Theranos, or Walgreens acting on behalf of Theranos, for blood tests and test results,

23 sometimes following referrals from their defrauded doctors.

24          16.     Despite representing to doctors and patients that Theranos could provide accurate, fast,

25 reliable, and cheap blood tests and test results, HOLMES and BALWANI knew—through, among other

26 ways, their involvement in Theranos’s day-to-day operations and their knowledge of complaints

27 received from doctors and patients—that Theranos’s technology was, in fact, not capable of consistently

28 producing accurate and reliable results. In particular, HOLMES and BALWANI knew that Theranos


     SUPERSEDING INFORMATION                             6
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 8 of 12




 1 was not capable of consistently producing accurate and reliable results for certain blood tests, including

 2 but not limited to bicarbonate, calcium, chloride, cholesterol/HDL/LDL, gonorrhea, glucose, HbA1c,

 3 hCG, HIV, LDH, potassium, PSA, PT/INR, sodium, testosterone, TSH, vitamin D (25-OH), and all

 4 assays conducted on Theranos’s TSPU version 3.5, including estradiol, prolactin, SHBG, thyroxine

 5 (T4/free T4), triiodothyronine, and vitamin B-12.

 6          17.    Despite their knowledge of Theranos’s accuracy and reliability problems, HOLMES and

 7 BALWANI used interstate electronic wires to purchase advertisements intended to induce individuals to

 8 purchase Theranos blood tests at Walgreens stores in California and Arizona. Through these

 9 advertisements, HOLMES and BALWANI explicitly represented to individuals that Theranos’s blood
10 tests were cheaper than blood tests from conventional laboratories to induce individuals to purchase

11 Theranos’s blood tests. HOLMES and BALWANI held Theranos’s blood tests out to individuals as

12 accurate and reliable. HOLMES and BALWANI:

13          (A)    transmitted, caused to be transmitted, or otherwise delivered to doctors and patients,

14          including in the form of marketing materials and advertisements, materially false and misleading

15          information concerning the accuracy and reliability of Theranos’s blood testing services;

16          (B)    posted on the Theranos website, or otherwise represented to a broad audience including

17          doctors and patients, materially false and misleading information concerning the accuracy and

18          reliability of Theranos’s blood testing services;

19          (C)    transmitted, caused to be transmitted, or otherwise delivered to doctors and patients

20          Theranos blood test results where HOLMES and BALWANI knew that the tests performed on

21          Theranos technology contained or were likely to contain:

22                         (1)     inaccurate and unreliable results;

23                         (2)     improperly adjusted reference ranges;

24                         (3)     improperly removed “critical” results; and

25                         (4)     results generated from improperly validated assays.

26          18.    Knowing that the accuracy and reliability of Theranos test results was questionable and

27 suspect, HOLMES and BALWANI oversaw the electronic wiring of test results to patients, including

28 persons known to the Attorney for the United States as Patients B.B and E.T. in paragraph 26 of this


     SUPERSEDING INFORMATION                              7
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 9 of 12




 1 Superseding Information. These wires, specifically, the wires alleged in paragraph 26 of this

 2 Superseding Information, travelled between one state and another.

 3 COUNT ONE: 18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud against Theranos Investors)

 4          19.     Paragraphs 1 through 18 are realleged and incorporated as if fully set forth herein.

 5          20.     From a time unknown but no later than approximately 2010 through approximately 2015,

 6 within the Northern District of California, and elsewhere, the defendants,

 7                                       ELIZABETH A. HOLMES and
                                        RAMESH “SUNNY” BALWANI,
 8

 9 and others known and unknown to the Attorney for the United States, did knowingly and intentionally
10 conspire and agree together and with each other to commit wire fraud, in violation of Title 18, United

11 States Code, Section 1343, by devising a scheme and artifice to defraud as to a material matter and to

12 obtain money by means of materially false and fraudulent representations, specifically by soliciting

13 investments through making the false and fraudulent representations as set forth in this Superseding

14 Information.

15          All in violation of Title 18, United States Code, Section 1349.

16 COUNT TWO: 18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud against Theranos Patients)

17          21.     Paragraphs 1 through 18 are realleged and incorporated as if fully set forth herein.

18          22.     From in or about 2013 through 2016, within the Northern District of California, and

19 elsewhere, the defendants,

20                                       ELIZABETH A. HOLMES and
                                        RAMESH “SUNNY” BALWANI,
21

22 and others known and unknown to the Attorney for the United States, did knowingly and intentionally

23 conspire and agree together and with each other to commit wire fraud, in violation of Title 18, United

24 States Code, Section 1343, by devising a scheme and artifice to defraud as to a material matter and to

25 obtain money by means of materially false and fraudulent representations, specifically by soliciting,

26 encouraging, or otherwise inducing doctors to refer and patients to pay for and use its laboratory and

27 blood testing services under the false and fraudulent pretense that Theranos technology produced

28 reliable and accurate blood test results.


     SUPERSEDING INFORMATION                              8
           Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 10 of 12




 1          All in violation of Title 18, United States Code, Section 1349.

 2 COUNTS THREE THROUGH EIGHT: 18 U.S.C. § 1343 (Wire Fraud)

 3          23.    Paragraphs 1 through 22 are realleged and incorporated as if fully set forth herein.

 4          24.    On or about the dates set forth below, within the Northern District of California, and

 5 elsewhere, the defendants,

 6                                      ELIZABETH A. HOLMES and
                                       RAMESH “SUNNY” BALWANI,
 7

 8 for the purpose of executing the material scheme and artifice to defraud investors, and for obtaining

 9 money and property from investors by means of materially false and fraudulent pretenses,
10 representations, promises, and material omissions with a duty to disclose, did knowingly transmit and

11 cause to be transmitted by means of wire communication in interstate commerce certain writings, signs,

12 signals, and pictures, that is, electronic funds transfers and payments from investor bank accounts to

13 Theranos, as further set forth below:

14

15    COUNT           DATE                 ITEM WIRED                 WIRED FROM              WIRED TO

16    3           12/30/2013        $99,990                          Investor #1’s        Theranos’s
                                                                     Charles              Comerica Bank
17
                                                                     Schwab/Wells         account
18                                                                   Fargo Bank
                                                                     account
19    4           12/31/2013        $5,349,900                       Investor #6’s        Theranos’s
                                                                     Pacific Western      Comerica Bank
20                                                                   Bank account         account
21    5           12/31/2013        $4,875,000                       Investor #2’s        Theranos’s
                                                                     Texas Capital        Comerica Bank
22                                                                   Bank account         account
      6           2/6/2014          $38,336,632                      Investor #3’s        Theranos’s
23                                                                   Citibank account     Comerica Bank
                                                                                          account
24
      7           10/31/2014        $99,999,984                      Investor #4’s        Theranos’s
25                                                                   Northern Chicago     Comerica Bank
                                                                     Bank account         account
26    8           10/31/2014        $5,999,997                       Investor #5’s JP     Theranos’s
                                                                     Morgan Chase         Comerica Bank
27                                                                   account              account
28


     SUPERSEDING INFORMATION                             9
            Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 11 of 12




 1          Each in violation of Title 18, United States Code, Section 1343.

 2 COUNTS NINE THROUGH ELEVEN: 18 U.S.C. § 1343 (Wire Fraud)

 3          25.     Paragraphs 1 through 24 are realleged and incorporated as if fully set forth herein.

 4          26.     On or about the dates set forth below, within the Northern District of California, and

 5 elsewhere, the defendants,

 6                                       ELIZABETH A. HOLMES and
                                        RAMESH “SUNNY” BALWANI,
 7

 8 for the purpose of executing the material scheme and artifice to defraud doctors and patients, and for

 9 obtaining money and property from patients by means of materially false and fraudulent pretenses,
10 representations, promises, and material omissions with a duty to disclose, did knowingly transmit and

11 cause to be transmitted by means of wire communication in interstate commerce certain writings, signs,

12 signals, and pictures, that is, laboratory and blood test results and payments for the purchase of

13 advertisements soliciting patients and doctors for its laboratory business, as further set forth below, in

14 violation of Title 18, United States Code, Section 1343:

15         COUNT                 DATE             WIRED FROM             WIRED TO            DESCRIPTION
16    9                    10/12/2015            Arizona              California            Telephone call
17                                                                                          from Patient B.B
                                                                                            to Theranos
18                                                                                          regarding
                                                                                            laboratory blood
19                                                                                          test results
      10                   5/11/2015             California           Arizona               Patient E.T.’s
20
                                                                                            laboratory blood
21                                                                                          test results
      11                   8/3/2015              Theranos’s Wells     Horizon Media,        Electronic Funds
22                                               Fargo Bank           Inc.’s J.P. Morgan    Transfer in the
                                                 account in           Chase Bank            amount of
23                                               California           account in New        $1,126,661.00 to
24                                                                    York                  purchase
                                                                                            advertisements for
25                                                                                          Theranos
                                                                                            Wellness Centers
26
            Each in violation of Title 18, United States Code, Section 1343.
27
     FORFEITURE ALLEGATION:                18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) (Forfeiture of
28                                         Wire Fraud Proceeds)

     SUPERSEDING INFORMATION                               10
           Case 5:18-cr-00258-EJD Document 496-6 Filed 08/28/20 Page 12 of 12




 1

 2          27.     The allegations of paragraphs 1 through 26 of this Superseding Information are realleged

 3 and by this reference fully incorporated herein for the purposes of alleging forfeiture pursuant to the

 4 provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

 5          28.     Upon a conviction for the offense alleged in Counts One through Eleven, the defendants,

 6
                                         ELIZABETH A. HOLMES and
 7                                      RAMESH “SUNNY” BALWANI,

 8 shall forfeit to the United States all property, constituting and derived from proceeds traceable to said

 9 offenses, including but not limited to the following property:
10          (a)     a sum of money equal to the amount of proceeds obtained as a result of the offense.

11          If any of said property, as a result of any act or omission of the defendant-

12          (a)     cannot be located upon the exercise of due diligence;

13          (b)     has been transferred or sold to or deposited with, a third person;

14          (c)     has been placed beyond the jurisdiction of the Court;

15          (d)     has been substantially diminished in value; or

16          (e)     has been commingled with other property which cannot be subdivided without difficulty;

17 Any and all interest defendant has in any other property (not to exceed the value of the above forfeitable

18 property), shall be forfeited to the United States pursuant to Title 21, United States Code, Section

19 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1).

20          The forfeiture is authorized by Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

21 United States Code, Section 2461(c); Title 21, United States Code, Section 853(p) as incorporated by

22 Title 18, United States Code, Section 982(b)(1); and the Federal Rules of Criminal Procedure 32.2.

23 DATED:                                          ADAM A. REEVES
                                                   Attorney for the United States,
24                                                 Acting Under Authority Conferred by 28 U.S.C. § 515
25
                                                   ___________________________
26                                                 ROBERT LEACH
                                                   JOHN BOSTIC
27                                                 VANESSA BAEHR-JONES
                                                   JEFF SCHENK
28                                                 Assistant United States Attorneys


     SUPERSEDING INFORMATION                              11
            Case 5:18-cr-00258-EJD Document 496-7 Filed 08/28/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   [PROPOSED] ORDER GRANTING MOTION
16                                             )   TO DISMISS SECOND AND THIRD
       v.                                      )   SUPERSEDING INDICTMENTS IN PART FOR
17                                             )   LACK OF NOTICE
     ELIZABETH HOLMES and                      )
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Hon. Edward J. Davila
19          Defendants.                        )
                                               )
20                                             )
                                               )
21                                             )

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION TO DISMISS SECOND AND THIRD SUPERSEDING
     INDICTMENTS IN PART FOR LACK OF NOTICE
     CR-18-00258-EJD
            Case 5:18-cr-00258-EJD Document 496-7 Filed 08/28/20 Page 2 of 2




 1          This CAUSE having come before the Court upon Defendant Elizabeth A. Holmes’ Motion to

 2 Dismiss the Second and Third Superseding Indictments In Part For Lack of Notice. After due

 3 consideration of the filings, the governing law, and the argument of the parties:

 4          IT IS HEREBY ORDERED that Ms. Holmes’ motion is GRANTED, and that Counts One and

 5 Three through Eight of the Second and Third Superseding Indictments are DISMISSED.

 6

 7          IT IS SO ORDERED.

 8

 9 Dated: _____________
10

11                                                                      Hon. Edward J. Davila
                                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING MOTION TO DISMISS SECOND AND THIRD SUPERSEDING
28 INDICTMENTS IN PART FOR LACK OF NOTICE
     CR-18-00258 EJD
                                                     1
